                  Case 3:19-bk-31172                        Doc 1           Filed 04/13/19 Entered 04/13/19 09:39:01                         Desc Main
                                                                            Document     Page 1 of 57
Fill in this information to identify your case:


     United States Bankruptcy Court for the:
                  Southern                           District of   Ohio
     Case number                                                    Chapter you are filing under:
     (If known)
                                                                            Chapter 7
                                                                            Chapter 11
                                                                            Chapter 12
                                                                            Chapter 13                                                         Check if this is an
                                                                                                                                               amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                      12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a
car,” the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1
and Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2.
The same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:           Identify Yourself

                                               About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
1.    Your full name
       Write the name that is on your
       government-issued picture         Rebekah
       identification (for example, your First name                                                             First name
       driver’s license or passport).
                                         S.
       Bring your picture                Middle name                                                            Middle name
       identification to your meeting
       with the trustee.                 Noble
                                               Last name                                                        Last name



                                               Suffix (Sr., Jr., II, III)                                       Suffix (Sr., Jr., II, III)


2.    All other names you have Rebekah
      used in the last 8 years First name                                                                       First name
       Include your married or
                                               S.
       maiden names.                           Middle name                                                      Middle name

                                               Vanderhorst
                                               Last name                                                        Last name



                                               First name                                                       First name


                                               Middle name                                                      Middle name


                                               Last name                                                        Last name



3.    Only the last 4 digits of
      your Social Security                     xxx       – xx – _2_ _7_ _9_ _4_                                 xxx       – xx – __ __ __ __
      number or federal                        OR                                                               OR
      Individual Taxpayer
      Identification number                    9 xx – xx – __ __ __ __                                          9 xx – xx – __ __ __ __
      (ITIN)

Official Form 101                                                    Voluntary Petition for Individuals Filing for Bankruptcy                                page 1
           Case 3:19-bk-31172                  Doc 1         Filed 04/13/19 Entered 04/13/19 09:39:01                                Desc Main
Debtor 1     Rebekah           S.                            Document
                                                             Noble        Page 2 of 57 Case number (if known)
             First Name        Middle Name                   Last Name


                                    About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):

4. Any business names and
   Employer Identification                 I have not used any business names or EINs.                    I have not used any business names or EINs.
   Numbers (EIN) you have
   used in the last 8 years
   Include trade names and          Business name                                                  Business name
   doing business as names


                                    Business name                                                  Business name



                                      –                                                              –
                                    EIN                                                            EIN


                                      –                                                              –
                                    EIN                                                            EIN


5. Where you live                                                                                  If Debtor 2 lives at a different address:



                                    4780            Pinecroft Court
                                    Number          Street                                         Number          Street




                                    Huber Heights                            OH        45424
                                    City                                     State     ZIP Code    City                                     State     ZIP Code



                                    Montgomery
                                    County                                                         County


                                    If your mailing address is different from the one              If Debtor 2’s mailing address is different from the
                                    above, fill it in here. Note that the court will send          one above, fill it in here. Note that the court will
                                    any notices to you at this mailing address.                    send any notices to you at this mailing address.



                                    Number          Street                                         Number          Street




                                    City                                     State     ZIP Code    City                                     State     ZIP Code


6. Why you are choosing             Check one:                                                     Check one:
   this district to file for
   bankruptcy                              Over the last 180 days before filing this petition, I          Over the last 180 days before filing this petition, I
                                           have lived in this district longer than in any other           have lived in this district longer than in any other
                                           district.                                                      district.

                                           I have another reason. Explain.                                I have another reason. Explain.
                                           (See 28 U.S.C. § 1408.)                                        (See 28 U.S.C. § 1408.)




Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                            page 2
           Case 3:19-bk-31172                 Doc 1          Filed 04/13/19 Entered 04/13/19 09:39:01                          Desc Main
Debtor 1     Rebekah           S.                            Document
                                                             Noble        Page 3 of 57 Case number (if known)
             First Name        Middle Name                   Last Name


Part 2:    Tell the Court About Your Bankruptcy Case


7. The chapter of the               Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals
   Bankruptcy Code you are          Filing for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
   choosing to file under
                                        Chapter 7

                                        Chapter 11

                                        Chapter 12

                                        Chapter 13

8. How you will pay the fee                  I will pay the entire fee when I file my petition. Please check with the clerk’s office in
                                             your local court for more details about how you may pay. Typically, if you are paying the
                                             fee yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
                                             submitting your payment on your behalf, your attorney may pay with a credit card or
                                             check with a pre-printed address.

                                             I need to pay the fee in installments. If you choose this option, sign and attach the
                                             Application for Individuals to Pay Your Filing Fee in Installments (Official Form 103A).

                                             I request that my fee be waived (You may request this option only if you are filing for
                                             Chapter 7. By law, a judge may, but is not required to, waive your fee, and may do so only
                                             if your income is less than 150% of the official poverty line that applies to your family size
                                             and you are unable to pay the fee in installments). If you choose this option, you must fill
                                             out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file
                                             it with your petition.

9. Have you filed for                   No
   bankruptcy within the last
   8 years?                             Yes.      District                            When                      Case number
                                                                                               MM / DD / YYYY

                                                  District                            When                      Case number
                                                                                               MM / DD / YYYY

                                                  District                            When                      Case number
                                                                                               MM / DD / YYYY



10. Are any bankruptcy                  No
    cases pending or being
    filed by a spouse who is            Yes.      Debtor                                                        Relationship to you
    not filing this case with
                                                  District                            When                      Case number, if known
    you, or by a business
                                                                                               MM / DD / YYYY
    partner, or by an affiliate?


                                                  Debtor                                                        Relationship to you

                                                  District                            When                      Case number, if known
                                                                                               MM / DD / YYYY



11. Do you rent your                    No.       Go to line 12.
    residence?                          Yes.      Has your landlord obtained an eviction judgment against you?

                                                       No. Go to line 12.

                                                       Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it
                                                         with this bankruptcy petition.




Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                       page 3
             Case 3:19-bk-31172                   Doc 1        Filed 04/13/19 Entered 04/13/19 09:39:01                              Desc Main
Debtor 1        Rebekah             S.                         Document
                                                               Noble        Page 4 of 57 Case number (if known)
                First Name          Middle Name                 Last Name


Part 3:        Report About Any Businesses You Own as a Sole Proprietor

12.   Are you a sole proprietor              No. Go to Part 4.
      of any full- or part-time
      business?                              Yes. Name and location of business
      A sole proprietorship is a
      business you operate as an
      individual, and is not a                       Name of business, if any
      separate legal entity such as a
      corporation, partnership, or
      LLC.
                                                     Number      Street
      If you have more than one sole
      proprietorship, use a separate
      sheet and attach it to this
      petition.

                                                      City                                                  State        ZIP Code

                                                    Check the appropriate box to describe your business:

                                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                         None of the above

13.   Are you filing under               If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                  can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and are            most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or
                                         if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      you a small business
      debtor?
                                              No.      I am not filing under Chapter 11.
      For a definition of small
      business debtor, see 11                 No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition
      U.S.C. § 101(51D).
                                                       in the Bankruptcy Code.

                                              Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                       Bankruptcy Code.

Part 4:        Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14.   Do you own or have any                  No
      property that poses or is
      alleged to pose a threat of             Yes. What is the hazard?
      imminent and identifiable
      hazard to public health or
      safety? Or do you own
      any property that needs
      immediate attention?
                                                      If immediate attention is needed, why is it needed?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?


                                                      Where is the property?
                                                                                Number       Street




                                                                                City                                         State      ZIP Code


Official Form 101                                        Voluntary Petition for Individuals Filing for Bankruptcy                                         page 4
            Case 3:19-bk-31172                    Doc 1         Filed 04/13/19 Entered 04/13/19 09:39:01                              Desc Main
Debtor 1        Rebekah             S.                          Document
                                                                Noble        Page 5 of 57 Case number (if known)
                First Name          Middle Name                 Last Name


Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling

                                          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
15.   Tell the court whether
      you have received
      briefing about credit               You must check one:                                          You must check one:
      counseling.
                                             I received a briefing from an approved credit                I received a briefing from an approved credit
                                             counseling agency within the 180 days before I               counseling agency within the 180 days before I
      The law requires that you
                                             filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
      receive a briefing about credit
                                             certificate of completion.                                   certificate of completion.
      counseling before you file for
      bankruptcy. You must truthfully        Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
      check one of the following             plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
      choices. If you cannot do so,
      you are not eligible to file.          I received a briefing from an approved credit                I received a briefing from an approved credit
                                             counseling agency within the 180 days before I               counseling agency within the 180 days before I
      If you file anyway, the court can      filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
      dismiss your case, you will lose       a certificate of completion.                                 a certificate of completion.
      whatever filing fee you paid,          Within 14 days after you file this bankruptcy                Within 14 days after you file this bankruptcy
      and your creditors can begin           petition, you MUST file a copy of the certificate and        petition, you MUST file a copy of the certificate and
      collection activities again.           payment plan, if any.                                        payment plan, if any.

                                             I certify that I asked for credit counseling                 I certify that I asked for credit counseling
                                             services from an approved agency, but was                    services from an approved agency, but was
                                             unable to obtain those services during the 7                 unable to obtain those services during the 7
                                             days after I made my request, and exigent                    days after I made my request, and exigent
                                             circumstances merit a 30-day temporary waiver                circumstances merit a 30-day temporary waiver
                                             of the requirement.                                          of the requirement.
                                             To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
                                             requirement, attach a separate sheet explaining              requirement, attach a separate sheet explaining
                                             what efforts you made to obtain the briefing, why            what efforts you made to obtain the briefing, why
                                             you were unable to obtain it before you filed for            you were unable to obtain it before you filed for
                                             bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
                                             required you to file this case.                              required you to file this case.

                                             Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                                             dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                                             briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.
                                             If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                                             still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                                             You must file a certificate from the approved                You must file a certificate from the approved
                                             agency, along with a copy of the payment plan you            agency, along with a copy of the payment plan you
                                             developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                                             may be dismissed.                                            may be dismissed.
                                             Any extension of the 30-day deadline is granted              Any extension of the 30-day deadline is granted
                                             only for cause and is limited to a maximum of 15             only for cause and is limited to a maximum of 15
                                             days.                                                        days.

                                             I am not required to receive a briefing about                I am not required to receive a briefing about
                                             credit counseling because of:                                credit counseling because of:

                                                  Incapacity.    I have a mental illness or a                 Incapacity.    I have a mental illness or a
                                                                 mental deficiency that makes me                             mental deficiency that makes me
                                                                 incapable of realizing or making                            incapable of realizing or making
                                                                 rational decisions about finances.                          rational decisions about finances.

                                                  Disability.    My physical disability causes me             Disability.    My physical disability causes me
                                                                 to be unable to participate in a                            to be unable to participate in a
                                                                 briefing in person, by phone, or                            briefing in person, by phone, or
                                                                 through the internet, even after I                          through the internet, even after I
                                                                 reasonably tried to do so.                                  reasonably tried to do so.

                                                  Active duty. I am currently on active military              Active duty. I am currently on active military
                                                               duty in a military combat zone.                             duty in a military combat zone.

                                             If you believe you are not required to receive a             If you believe you are not required to receive a
                                             briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                                             motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.

Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                           page 5
            Case 3:19-bk-31172                Doc 1       Filed 04/13/19 Entered 04/13/19 09:39:01                                 Desc Main
Debtor 1      Rebekah           S.                        Document
                                                          Noble        Page 6 of 57 Case number (if known)
              First Name        Middle Name                Last Name


Part 6:      Answer These Questions for Reporting Purposes

                                     16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16.   What kind of debts do               as “incurred by an individual primarily for a personal, family, or household purpose.”
      you have?
                                              No. Go to line 16b.
                                              Yes. Go to line 17.

                                     16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                          money for a business or investment or through the operation of the business or investment.
                                              No. Go to line 16c.
                                              Yes. Go to line 17.

                                     16c. State the type of debts you owe that are not consumer debts or business debts.



17.   Are you filing under
      Chapter 7?                         No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after         Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is                 administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and
                                                   No
      administrative expenses
      are paid that funds will be                  Yes
      available for distribution
      to unsecured creditors?

18.   How many creditors do              1-49                                   1,000-5,000                                 25,001-50,000
      you estimate that you              50-99                                  5,001-10,000                                50,001-100,000
      owe?                               100-199                                10,001-25,000                               More than 100,000
                                         200-999

19.   How much do you                    $0-$50,000                             $1,000,001-$10 million                      $500,000,001-$1 billion
      estimate your assets to            $50,001-$100,000                       $10,000,001-$50 million                     $1,000,000,001-$10 billion
      be worth?
                                         $100,001-$500,000                      $50,000,001-$100 million                    $10,000,000,001-$50 billion
                                         $500,001-$1 million                    $100,000,001-$500 million                   More than $50 billion

20.   How much do you                    $0-$50,000                             $1,000,001-$10 million                      $500,000,001-$1 billion
      estimate your liabilities to       $50,001-$100,000                       $10,000,001-$50 million                     $1,000,000,001-$10 billion
      be?
                                         $100,001-$500,000                      $50,000,001-$100 million                    $10,000,000,001-$50 billion
                                         $500,001-$1 million                    $100,000,001-$500 million                   More than $50 billion
Part 7:      Sign Below

                                     I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                              correct.
                                     If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or
                                     13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                     under Chapter 7.
                                     If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                     this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                     I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                     I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                     with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                     18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                         /S/ Rebekah S. Noble                                           .
                                        Signature of Debtor 1                                           Signature of Debtor 2

                                        Executed on           4/2/19                                    Executed on
                                                         MM / DD / YYYY                                                MM / DD / YYYY

Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                            page 6
           Case 3:19-bk-31172              Doc 1         Filed 04/13/19 Entered 04/13/19 09:39:01                            Desc Main
Debtor 1     Rebekah        S.                           Document
                                                         Noble        Page 7 of 57 Case number (if known)
             First Name     Middle Name                  Last Name


                                 I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
For your attorney, if you are    eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
represented by one               relief available under each chapter for which the person is eligible. I also certify that I have delivered to the
                                 debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I
                                 have no knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
If you are not represented by
an attorney, you do not need
to file this page.                   /S/ Christopher S. Owen                                       Date                  4/12/19
                                    Signature of Attorney for Debtor                                                 MM / DD / YYYY




                                    Christopher S. Owen
                                    Printed name


                                    Fox and Associates Co., L.P.A.
                                    Firm name


                                    1344        Woodman Drive
                                    Number      Street


                                    Suite F


                                    Dayton                                                        OH             45432
                                    City                                                          State          ZIP Code




                                    Contact phone 937-258-3668                                    Email address cfoxlaw@aol.com




                                    0080766                                                       OH
                                    Bar number                                                    State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                         page 7
                Case 3:19-bk-31172                       Doc 1      Filed 04/13/19 Entered 04/13/19 09:39:01                             Desc Main
Fill in this information to identify your case:                     Document     Page 8 of 57

 Debtor 1              Rebekah                      S.                      Noble
                       First Name                   Middle Name             Last Name

 Debtor 2
 (Spouse, if filing)   First Name                   Middle Name             Last Name


 United States Bankruptcy Court for the: Southern                           District of   Ohio
 Case number
  (If known)
                                                                                                                      Check if this is an amended filing.

Official Form 106A/B
Schedule A/B Property                                                                                                                                         12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional
pages, write your name and case number (if known). Answer every question.

Part 1:            Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

             No. Go to Part 2.
             Yes. Where is the property?
                                                                    What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put
                                                                                                                      the amount of any secured claims on Schedule
                                                                       Single-family home
                                                                                                                      D: Creditors Who Have Claims Secured by
    1.1.                                                               Duplex or multi-unit building                  Property.
            Street address, if available, or other description         Condominium or cooperative
                                                                                                                      Current value of the Current value of the
                                                                       Manufactured or mobile home                    entire property?     portion you own?
                                                                       Land
                                                                       Investment property                            $                       $
                                                                       Timeshare
                                                                       Other                                          Describe the nature of your ownership
                                                                                                                      interest (such as fee simple, tenancy by
            City                            State        ZIP Code                                                     the entireties, or a life estate), if known.
                                                                    Who has an interest in the property? Check one.
                                                                       Debtor 1 only
                                                                       Debtor 2 only
                                                                       Debtor 1 and Debtor 2 only                           Check if this is community
                                                                       At least one of the debtors and another              property (see instructions)
            County
                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number:
    If you own or have more than one, list here:
                                                                    What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put
                                                                                                                      the amount of any secured claims on Schedule
                                                                       Single-family home
                                                                                                                      D: Creditors Who Have Claims Secured by
    1.2.                                                               Duplex or multi-unit building                  Property.
            Street address, if available, or other description         Condominium or cooperative
                                                                                                                      Current value of the Current value of the
                                                                       Manufactured or mobile home                    entire property?     portion you own?
                                                                       Land
                                                                       Investment property                            $                        $
                                                                       Timeshare
                                                                       Other                                          Describe the nature of your ownership
                                                                                                                      interest (such as fee simple, tenancy by
            City                            State        ZIP Code                                                     the entireties, or a life estate), if known.
                                                                    Who has an interest in the property? Check one.
                                                                       Debtor 1 only
                                                                       Debtor 2 only
                                                                       Debtor 1 and Debtor 2 only                           Check if this is community
                                                                       At least one of the debtors and another              property (see instructions)
            County
                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number:

Official Form 106A/B                                                              Schedule A/B: Property                                                      page 1
             Case 3:19-bk-31172                         Doc 1      Filed 04/13/19 Entered 04/13/19 09:39:01                                    Desc Main
Debtor 1           Rebekah               S.                        Document
                                                                   Noble        Page 9 of 57 Case number (if known)
                   First Name            Middle Name                Last Name


                                                                   What is the property? Check all that apply.          Do not deduct secured claims or exemptions. Put
                                                                      Single-family home                                the amount of any secured claims on Schedule D:
   1.3.                                                               Duplex or multi-unit building                     Creditors Who Have Claims Secured by Property.
           Street address, if available, or other description         Condominium or cooperative
                                                                                                                        Current value of the Current value of the
                                                                      Manufactured or mobile home                       entire property?     portion you own?
                                                                      Land
                                                                      Investment property                               $                        $
                                                                      Timeshare
                                                                      Other                                             Describe the nature of your ownership
                                                                                                                        interest (such as fee simple, tenancy by
           City                            State       ZIP Code                                                         the entireties, or a life estate), if known.
                                                                   Who has an interest in the property? Check one.
                                                                      Debtor 1 only
                                                                      Debtor 2 only
                                                                      Debtor 1 and Debtor 2 only                              Check if this is community property
                                                                      At least one of the debtors and another                 (see instructions)
           County
                                                                   Other information you wish to add about this item, such as local
                                                                   property identification number:


2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
                                                                                                                                                     $            0.00
   you have attached for Part 1. Write that number here. ...................................................................................




Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any
vehicles you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired
Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
          No
          Yes


           Make:                       Jeep                       Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put
  3.1.
                                                                      Debtor 1 only                                     the amount of any secured claims on Schedule D:
           Model:                      Liberty                                                                          Creditors Who Have Claims Secured by Property.
                                                                      Debtor 2 only
           Year:                       2003                           Debtor 1 and Debtor 2 only                        Current value of the Current value of the
                                                                      At least one of the debtors and another           entire property?     portion you own?
           Approximate mileage: 147,000
           Other information:
                                                                      Check if this is community property (see
                                                                      instructions)                                     $            1,350.00    $          1,350.00




   If you own or have more than one, describe here:

           Make:                                                  Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put
  3.2.
                                                                      Debtor 1 only                                     the amount of any secured claims on Schedule D:
           Model:                                                                                                       Creditors Who Have Claims Secured by Property.
                                                                      Debtor 2 only
           Year:                                                      Debtor 1 and Debtor 2 only                        Current value of the Current value of the
                                                                      At least one of the debtors and another           entire property?     portion you own?
           Approximate mileage:
           Other information:
                                                                      Check if this is community property (see
                                                                      instructions)                                     $                        $




Official Form 106A/B                                                            Schedule A/B: Property                                                          page 2
               Case 3:19-bk-31172                             Doc 1            Filed 04/13/19 Entered 04/13/19 09:39:01                                                            Desc Main
Debtor 1          Rebekah                     S.                              Document
                                                                               Noble        Page 10 of 57 Case number (if known)
                  First Name                  Middle Name                       Last Name


                                                                               Who has an interest in the property? Check one. Do not deduct secured claims or exemptions. Put
     3.3. Make:
                                                                                                                                                        the amount of any secured claims on Schedule D:
                                                                                     Debtor 1 only
             Model:                                                                                                                                     Creditors Who Have Claims Secured by Property.
                                                                                     Debtor 2 only
             Year:                                                                   Debtor 1 and Debtor 2 only                                         Current value of the Current value of the
             Approximate mileage:                                                    At least one of the debtors and another                            entire property?     portion you own?

             Other information:
                                                                                     Check if this is community property (see
                                                                                     instructions)                                                      $                            $



                                                                               Who has an interest in the property? Check one. Do not deduct secured claims or exemptions. Put
     3.4. Make:
                                                                                     Debtor 1 only                                                      the amount of any secured claims on Schedule D:
             Model:                                                                                                                                     Creditors Who Have Claims Secured by Property.
                                                                                     Debtor 2 only
             Year:                                                                   Debtor 1 and Debtor 2 only                                         Current value of the Current value of the
             Approximate mileage:                                                    At least one of the debtors and another                            entire property?     portion you own?

             Other information:
                                                                                     Check if this is community property (see
                                                                                     instructions)                                                      $                            $




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
    Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
        ..No

          Yes


                                                                               Who has an interest in the property? Check one. Do not deduct secured claims or exemptions. Put
     4.1. Make:
                                                                                                                                                        the amount of any secured claims on Schedule D:
                                                                                     Debtor 1 only
             Model:                                                                                                                                     Creditors Who Have Claims Secured by Property.
                                                                                     Debtor 2 only
             Year:                                                                   Debtor 1 and Debtor 2 only                                         Current value of the Current value of the
             Other information:                                                      At least one of the debtors and another                            entire property?     portion you own?


                                                                                     Check if this is community property (see
                                                                                     instructions)                                                      $                            $




    If you own or have more than one, list here:
                                                                               Who has an interest in the property? Check one. Do not deduct secured claims or exemptions. Put
     4.2. Make:
                                                                                     Debtor 1 only                                                      the amount of any secured claims on Schedule D:
             Model:                                                                                                                                     Creditors Who Have Claims Secured by Property.
                                                                                     Debtor 2 only
             Year:                                                                   Debtor 1 and Debtor 2 only                                         Current value of the Current value of the
             Other information:                                                      At least one of the debtors and another                            entire property?     portion you own?


                                                                                     Check if this is community property (see
                                                                                     instructions)                                                      $                            $




5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
                                                                                                                                                                                      $        1,350.00
   you have attached for Part 2. Write that number here ........................................................................................................................




Official Form 106A/B                                                                          Schedule A/B: Property                                                                             page 3
                Case 3:19-bk-31172                               Doc 1            Filed 04/13/19 Entered 04/13/19 09:39:01                                                             Desc Main
Debtor 1           Rebekah                      S.                               Document
                                                                                  Noble        Page 11 of 57 Case number (if known)
                   First Name                   Middle Name                        Last Name

Part 3:         Describe Your Personal and Household Items
                                                                                                                                                                                       Current value of the
Do you own or have any legal or equitable interest in any of the following items?                                                                                                      portion you own?
                                                                                                                                                                                       Do not deduct secured claims
                                                                                                                                                                                       or exemptions.

6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
         ..No
                                          Misc. household items. No one item valued over $600.000. Includes Schedule B #7-14 below
         ..Yes.   Describe.....                                                                                                                                                        $               2,200.00
                                          unless otherwise specified

7. Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
               collections; electronic devices including cell phones, cameras, media players, games
         ..No
         ..Yes.   Describe.....                                                                                                                                                        $

8. Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
               stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
         ..No
         ..Yes.   Describe.....                                                                                                                                                        $

9. Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
         ..No
         ..Yes.   Describe.....                                                                                                                                                        $

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
         ..No
         ..Yes.   Describe.....                                                                                                                                                        $

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
         ..No
                                          Wearing Apparel
         ..Yes.   Describe.....                                                                                                                                                        $                 100.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
               gold, silver
         ..No
                                          Misc. jewelry. No one item valued over $200.00
         ..Yes.   Describe.....                                                                                                                                                        $                  20.00

13. Non-farm animals
    Examples: Dogs, cats, birds, horses

         ..No
                                          Pet
         ..Yes.   Describe.....                                                                                                                                                        $                 100.00


14. Any other personal and household items you did not already list, including any health aids you did not list

         ..No
         ..Yes.   Describe.....                                                                                                                                                        $

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have                                                                                  $               2,420.00
    attached for Part 3. Write that number here ....................................................................................................................................



Official Form 106A/B                                                                                Schedule A/B: Property                                                                                 page 4
              Case 3:19-bk-31172                                            Doc 1                Filed 04/13/19 Entered 04/13/19 09:39:01                                                                    Desc Main
Debtor 1           Rebekah                             S.                                       Document
                                                                                                 Noble        Page 12 of 57 Case number (if known)
                   First Name                          Middle Name                                Last Name


Part 4:       Describe Your Financial Assets


Do you own or have any legal or equitable interest in any of the following?                                                                                                                                    Current value of the
                                                                                                                                                                                                               portion you own?
                                                                                                                                                                                                               Do not deduct secured
                                                                                                                                                                                                               claims or exemptions.


16. Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

           No
           Yes ...................................................................................................................................................................
                                                                                                                                                                                      Cash: ................... $



17. Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage
             houses, and other similar institutions. If you have multiple accounts with the same institution, list each.
           No
           Yes...................                                                                           Institution name:


                                              17.1. Checking account:                                       Woodforest Bank                                                                                    $                  26.00

                                              17.2. Checking account:                                       Huntington Bank                                                                                    $                   0.40

                                              17.3. Savings account:                                        Huntington Bank                                                                                    $                   0.40

                                              17.4. Savings account:                                        Wright Patt Credit Union                                                                           $                   5.00

                                              17.5. Certificates of deposit:                                                                                                                                   $

                                              17.6. Other financial account:                                Wright Patt Credit Union - checking                                                                $                 -75.00

                                              17.7. Other financial account:                                                                                                                                   $

                                              17.8. Other financial account:                                                                                                                                   $

                                              17.9. Other financial account:                                                                                                                                   $




18. Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts
           No
           Yes ...............                Institution or issuer name:

                                                                                                                                                                                                               $

                                                                                                                                                                                                               $

                                                                                                                                                                                                               $



19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an
    interest in an LLC, partnership, and joint venture
           No                                 Name of entity:                                                                                                                        % of ownership:
           Yes. Give specific
           information about                                                                                                                                                         0.00 %                    $
           them.
                                                                                                                                                                                     0.00 %                    $

                                                                                                                                                                                                               $
                                                                                                                                                                                     0.00 %




Official Form 106A/B                                                                                                  Schedule A/B: Property                                                                                     page 5
             Case 3:19-bk-31172                                 Doc 1     Filed 04/13/19 Entered 04/13/19 09:39:01               Desc Main
Debtor 1           Rebekah                        S.                     Document
                                                                          Noble        Page 13 of 57 Case number (if known)
                   First Name                     Middle Name              Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments
   Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
   Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

           No
           Yes. Give specific              Issuer name:
           information about                                                                                                     $
           them. ...................
                                                                                                                                 $

                                                                                                                                 $

21. Retirement or pension accounts
   Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
      No
       Yes. List each
       account separately. Type of account:        Institution name:

                                           401(k) or similar plan:                                                               $

                                           Pension plan:                                                                         $

                                           IRA:                                                                                  $

                                           Retirement account:                                                                   $

                                           Keogh:                                                                                $

                                           Additional account:                                                                   $

                                           Additional account:                                                                   $


22. Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others
       No
           Yes .........................                          Institution name or individual:

                                           Electric:                                                                             $

                                           Gas:                                                                                  $

                                           Heating oil:                                                                          $

                                           Security deposit on rental unit: Gail Como                                            $           775.00

                                           Prepaid rent:                                                                         $

                                                                                                                                 $
                                           Telephone:
                                                                                                                                 $
                                           Water:
                                                                                                                                 $
                                           Rented furniture:
                                                                                                                                 $
                                           Other:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
      No
       Yes ........................... Issuer name and description:
                                                                                                                                     $

                                                                                                                                     $

                                                                                                                                     $

Official Form 106A/B                                                                   Schedule A/B: Property                                 page 6
             Case 3:19-bk-31172                                      Doc 1    Filed 04/13/19 Entered 04/13/19 09:39:01                          Desc Main
Debtor 1           Rebekah                             S.                    Document
                                                                              Noble        Page 14 of 57 Case number (if known)
                   First Name                          Middle Name            Last Name


24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
   26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes .................................... Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

                                                                                                                                                      $

                                                                                                                                                      $
                                                                                                                                                      $


25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
    exercisable for your benefit
       No
           Yes. Give specific
           information about them.                                                                                                                    $
           .........................................

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
      No
           Yes. Give specific
           information about them.                                                                                                                $

27. Licenses, franchises, and other general intangibles
   Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      No
           Yes. Give specific
           information about them.                                                                                                                $


Money or property owed to you?                                                                                                                        Current value of the
                                                                                                                                                      portion you own?
                                                                                                                                                      Do not deduct secured
                                                                                                                                                      claims or exemptions.

28. Tax refunds owed to you
      No
           Yes. Give specific information about                                                                             Federal:                      $
           them, including whether you
           already filed the returns and the tax                                                                            State:                        $
           years. ...........................................
                                                                                                                            Local:                        $


29. Family support
   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
      No
        Yes. Give specific information.............
                                                                                                                         Alimony:                 $
                                                                                                                         Maintenance:             $
                                                                                                                         Support:                 $
                                                                                                                         Divorce settlement:      $
                                                                                                                         Property settlement: $

30. Other amounts someone owes you
   Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
             compensation, Social Security benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information.............
                                                                                                                                                       $




Official Form 106A/B                                                                      Schedule A/B: Property                                                       page 7
               Case 3:19-bk-31172                                Doc 1            Filed 04/13/19 Entered 04/13/19 09:39:01                                                             Desc Main
Debtor 1           Rebekah                      S.                               Document
                                                                                  Noble        Page 15 of 57 Case number (if known)
                   First Name                   Middle Name                        Last Name


31. Interests in insurance policies
   Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance

            No

            Yes.Name the insurance company                         Company name:                                                           Beneficiary:                                 Surrender or refund
                                                                                                                                                                                        value:
            of each policy and list its value......

                                                                                                                                                                                         $
                                                                                                                                                                                         $
                                                                                                                                                                                         $
32. Any interest in property that is due you from someone who has died
   If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to
   receive property because someone has died.
          No

            Yes. Give specific information. .........                                                                                                                                    $


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
   Examples: Accidents, employment disputes, insurance claims, or rights to sue
          No

            Yes. Describe each claim. ..............                                                                                                                                     $

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No

            Yes. Describe each claim. ............                                                                                                                                       $




35. Any financial assets you did not already list

          No
                                                                                                                                                                                         $
            Yes. Give specific information. ....


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here ....................................................................................................................................         $        731.80


Part 5:          Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
            No. Go to Part 6.
            Yes. Go to line 38.
                                                                                                                                                                                        Current value of the
                                                                                                                                                                                        portion you own?
                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                        claims or exemptions.

38. Accounts receivable or commissions you already earned
            No

            Yes. Describe .                                                                                                                                                              $

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

            No

            Yes. Describe .                                                                                                                                                              $


Official Form 106A/B                                                                                Schedule A/B: Property                                                                               page 8
               Case 3:19-bk-31172                                   Doc 1             Filed 04/13/19 Entered 04/13/19 09:39:01                                                                  Desc Main
Debtor 1             Rebekah                       S.                                Document
                                                                                      Noble        Page 16 of 57 Case number (if known)
                     First Name                    Middle Name                          Last Name



40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
             No
             Yes. Describe .                                                                                                                                                                      $


41. Inventory
       No
             Yes. Describe .                                                                                                                                                                      $



42. Interests in partnerships or joint ventures
             No
             Yes. Describe ...... Name of entity:                                                                                                                      % of ownership:

                                                                                                                                                                                     0.00%       $

                                                                                                                                                                                     0.00%       $                 0.00
                                                                                                                                                                                      0.00%      $



43. Customer lists, mailing lists, or other compilations
       No
             Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                         No
                         Yes. Describe. .......                                                                                                                                                   $



44. Any business-related property you did not already list
       No
             Yes. Give                                                                                                                                                                           $
             specific
             information                                                                                                                                                                         $
                                                                                                                                                                                                 $
                                                                                                                                                                                                 $
                                                                                                                                                                                                 $
                                                                                                                                                                                                 $


45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached                                                                                    $                0.00
    for Part 5. Write that number here ......................................................................................................................................................


Part 6:           Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                  If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
             No. Go to Part 7.
             Yes. Go to line 47.
                                                                                                                                                                                                 Current value of the
                                                                                                                                                                                                 portion you own?
                                                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                                                 claims or exemptions.
47. Farm animals
     Examples: Livestock, poultry, farm-raised fish
         No
             Yes .....................
                                                                                                                                                                                                  $


Official Form 106A/B                                                                                     Schedule A/B: Property                                                                                    page 9
                Case 3:19-bk-31172                                     Doc 1              Filed 04/13/19 Entered 04/13/19 09:39:01                                                                       Desc Main
Debtor 1             Rebekah                        S.                                   Document
                                                                                          Noble        Page 17 of 57 Case number (if known)
                     First Name                     Middle Name                            Last Name


48. Crops—either growing or harvested
             No
             Yes. Give specific
             information..............                                                                                                                                                                         $

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
       No
             Yes .....................
                                                                                                                                                                                                               $

50. Farm and fishing supplies, chemicals, and feed
             No
             Yes ....................
                                                                                                                                                                                                               $

51. Any farm- and commercial fishing-related property you did not already list
             No
             Yes. Give specific
             information.........                                                                                                                                                                              $

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
    for Part 6. Write that number here ......................................................................................................................................................              $           0.00


Part 7:           Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership

             No
                                                                                                                                                                                                           $
             Yes. Give
             specific
                                                                                                                                                                                                           $
             information. .....

                                                                                                                                                                                                           $



54. Add the dollar value of all of your entries from Part 7. Write that number here ................................................................                                                       $           0.00


Part 8:           List the Totals of Each Part of this Form


55. Part 1: Total real estate, line 2 ................................................................................................................................................................         $       0.00

56. Part 2: Total vehicles, line 5                                                                                   $                 1,350.00

57. Part 3: Total personal and household items, line 15                                                              $                 2,420.00

58. Part 4: Total financial assets, line 36                                                                          $                    731.80

59. Part 5: Total business-related property, line 45                                                                 $                        0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                        $                        0.00

61. Part 7: Total other property not listed, line 54                                                             +$                           0.00

62. Total personal property. Add lines 56 through 61. .................                                              $                 4,501.80 Copy personal property total                              +$       4,501.80



63. Total of all property on Schedule A/B. Add line 55 + line 62. ....................................................................................                                                         $   4,501.80



Official Form 106A/B                                                                                         Schedule A/B: Property                                                                                  page 10
                 Case 3:19-bk-31172                    Doc 1          Filed 04/13/19 Entered 04/13/19 09:39:01                                  Desc Main
Fill in this information to identify your case:                      Document      Page 18 of 57

 Debtor 1               Rebekah                   S.                        Noble
                        First Name                Middle Name                Last Name

 Debtor 2
  (Spouse, if filing)   First Name                Middle Name                Last Name


  United States Bankruptcy Court for the: Southern                          District of   Ohio

 Case number
   (If known)                                                                                                                  Check if this is an amended filing.



Official Form 106C
Schedule C: The Property You Claim As Exempt                                                                                                                        04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Part 1:             Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
            You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
            You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)


2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

          Brief description of the property and line on         Current value of the             Amount of the exemption you claim       Specific laws that allow
          Schedule A/B that lists this property                 portion you own                                                          exemption
                                                                Copy the value from              Check only one box for each
                                                                Schedule A/B                     exemption.

         Brief                                                                                                                         R.C. 2329.66(A)(1)(b)
         description:           Real Estate                     $                                   $
         Line from                                                                                  100% of fair market value, up to
         Schedule               A                                                                     any applicable statutory limit
         A/B:
         Brief                                                                                                                         R.C. 2329.66(A)(2)
         description:           Motor Vehicles                  $            1,350.00               $
         Line from                                                                                  100% of fair market value, up to
         Schedule                                                                                     any applicable statutory limit
         A/B:
         Brief                                                                                                                         R.C. 2329.66(A)(4)(a)
         description:           Household Items                 $            2,300.00               $
         Line from                                                                                  100% of fair market value, up to
         Schedule                                                                                     any applicable statutory limit
         A/B:

3. Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes

Official Form 106C                                                  Schedule C: The Property You Claim As Exempt                                               page 1 of 2
           Case 3:19-bk-31172                       Doc 1        Filed 04/13/19 Entered 04/13/19 09:39:01                             Desc Main
Debtor 1      Rebekah                 S.                        Document
                                                                 Noble        Page 19 of 57 Case number (if known)
              First Name              Middle Name                Last Name


Part 2:      Additional Page

      Brief description of the property and line on         Current value of the      Amount of the exemption you claim         Specific laws that allow
      Schedule A/B that lists this property                 portion you own                                                     exemption
                                                            Copy the value from       Check only one box for each exemption
                                                            Schedule A/B
       Brief                                                                                                                  R.C. 2329.66(A)(4)(a)
       description:        Wearing Apparel                  $                100.00      $
       Line from                                                                         100% of fair market value, up to
       Schedule A/B:                                                                     any applicable statutory limit

       Brief                                                                                                                  R.C. 2329.66(A)(4)(b)
       description:        Jewelry                          $                 20.00      $
       Line from                                                                         100% of fair market value, up to
       Schedule A/B:                                                                     any applicable statutory limit

       Brief                                                                                                                  R.C. 2329.66(A)(3)
       description:        Cash on hand including bank      $                 31.80      $
                           accts & security deposits
       Line from                                                                         100% of fair market value, up to
       Schedule A/B:                                                                     any applicable statutory limit

       Brief                                                                                                                  R.C. 2329.66(A)(12)(c)
       description:        Personal injury award to         $                            $
                           debtor/debtor's or person
       Line from                                                                         100% of fair market value, up to
       Schedule A/B:                                                                     any applicable statutory limit

       Brief                                                                                                                  R.C. 2329.66(A)(5)
       description:        Professional books or tools of $                              $
                           trade or business
       Line from                                                                         100% of fair market value, up to
       Schedule A/B:                                                                     any applicable statutory limit

       Brief                                                                                                                  R.C. 2329.66(A)(11)
                           Right to receive alimony, child $                             $
       description:        support, an allowance or
       Line from           maintenance - amount reasonably                               100% of fair market value, up to
       Schedule A/B:                                                                     any applicable statutory limit

       Brief                                                                                                                  R.C. 3911.10, 2329.66(A)(6)(b)
       description:        Proceeds of life ins & annuity   $                            $
                           policies payable to spouse,
       Line from                                                                         100% of fair market value, up to
       Schedule A/B:                                                                     any applicable statutory limit

       Brief                                                                                                                  R.C. 2329.66(A)(10)(b)
       description:        Certain private pension or       $                            $
                           plans - amount reasonably
       Line from                                                                         100% of fair market value, up to
       Schedule A/B:                                                                     any applicable statutory limit

       Brief                                                                                                                  R.C. 2329.66(A)(13)
       description:        Disposable earning earned in     $                            $
                           preceding 30 days (less
       Line from                                                                         100% of fair market value, up to
       Schedule A/B:                                                                     any applicable statutory limit

       Brief                                                                                                                  R.C. 2329.66(A)(18)
       description:        Any property chosen by           $                            $
                           debtor
       Line from                                                                         100% of fair market value, up to
       Schedule A/B:                                                                     any applicable statutory limit

       Brief
       description:                                         $                            $
       Line from                                                                         100% of fair market value, up to
       Schedule A/B:                                                                     any applicable statutory limit

       Brief
       description:                                         $                            $
       Line from                                                                         100% of fair market value, up to
       Schedule A/B:                                                                     any applicable statutory limit


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                            page 2 of 2
                Case 3:19-bk-31172                     Doc 1         Filed 04/13/19 Entered 04/13/19 09:39:01                                      Desc Main
Fill in this information to identify your case:                     Document      Page 20 of 57

 Debtor 1              Rebekah                   S.                            Noble
                       First Name                 Middle Name                  Last Name

 Debtor 2
 (Spouse, if filing)   First Name                 Middle Name                  Last Name


 United States Bankruptcy Court for the: Southern                              District of   Ohio
 Case number
  (If known)
                                                                                                                                 Check if this is an amended filing.

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).
1. Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.

Part 1:        List All Secured Claims

2. List all secured claims. If a creditor has more than one secured claim, list the creditor                         Column A               Column B              Column C
      separately for each claim. If more than one creditor has a particular claim, list the other                    Amount of claim        Value of collateral   Unsecured
      creditors in Part 2. As much as possible, list the claims in alphabetical order according to the               Do not deduct the      that supports this    portion
      creditor’s name.                                                                                               value of collateral.   claim                 If any

2.1
                                                          Describe the property that secures the claim:              $           1,015.33 $                        $
      Progressive Leasing
      Creditor’s Name
                                                          Couch
      256               West Data Drive
      Number            Street                            As of the date you file, the claim is: Check all
                                                          that apply.
                                                                Contingent
      Draper                        UT      84020               Unliquidated
      City                          State   ZIP Code            Disputed
  Who owes the debt? Check one.                           Nature of lien. Check all that apply.
        Debtor 1 only                                           An agreement you made (such as mortgage or
        Debtor 2 only                                           secured car loan)
        Debtor 1 and Debtor 2 only                              Statutory lien (such as tax lien, mechanic’s lien)
        At least one of the debtors and another                 Judgment lien from a lawsuit
                                                                Other (including a right to offset)
        Check if this claim relates to a
        community debt
  Date debt was incurred                                  Last 4 digits of account number
2.2                                                       Describe the property that secures the claim:              $                      $                      $
      Creditor’s Name


      Number            Street                            As of the date you file, the claim is: Check all
                                                          that apply.
                                                                Contingent
                                                                Unliquidated
      City                          State   ZIP Code            Disputed
  Who owes the debt? Check one.                           Nature of lien. Check all that apply.
        Debtor 1 only
                                                                An agreement you made (such as mortgage
        Debtor 2 only                                           or secured car loan)
        Debtor 1 and Debtor 2 only                              Statutory lien (such as tax lien, mechanic’s lien)
        At least one of the debtors and another                 Judgment lien from a lawsuit
        Check if this claim relates to a                        Other (including a right to offset)
        community debt
  Date debt was incurred                                  Last 4 digits of account number
 Add the dollar value of your entries in Column A on this page. Write that number here:                              $           1,015.33

Official Form 106D                                         Schedule D: Creditors Who Have Claims Secured by Property                                              page 1 of 1
                 Case 3:19-bk-31172                      Doc 1        Filed 04/13/19 Entered 04/13/19 09:39:01                                    Desc Main
Fill in this information to identify your case:                      Document      Page 21 of 57

 Debtor 1              Rebekah                    S.                          Noble
                       First Name                  Middle Name                 Last Name

 Debtor 2
 (Spouse, if filing)   First Name                  Middle Name                 Last Name


 United States Bankruptcy Court for the: Southern                             District of   Ohio
 Case number
  (If known)                                                                                                                    Check if this is an amended filing.

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

Part 1:           List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.
 2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
      each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
      nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority
      unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
      (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                Total claim   Priority   Nonpriority
                                                                                                                                              amount     amount
2.1
                                                                 Last 4 digits of account number                                $             $          $        0.00
       Priority Creditor’s Name
                                                                 When was the debt incurred?
       Number             Street

                                                                 As of the date you file, the claim is: Check all that apply.
                                                                      Contingent
       City                           State   ZIP Code                Unliquidated
       Who incurred the debt? Check one.                              Disputed
               Debtor 1 only
                                                                 Type of PRIORITY unsecured claim:
               Debtor 2 only
               Debtor 1 and Debtor 2 only                             Domestic support obligations
               At least one of the debtors and another                Taxes and certain other debts you owe the
                                                                      government
               Check if this claim is for a community debt
                                                                      Claims for death or personal injury while you
       Is the claim subject to offset?                                were intoxicated
               No                                                     Other. Specify
               Yes
2.2
                                                                 Last 4 digits of account number                                $             $          $        0.00
       Priority Creditor’s Name
                                                                 When was the debt incurred?
       Number             Street

                                                                 As of the date you file, the claim is: Check all that apply.
                                                                      Contingent
       City                           State   ZIP Code                Unliquidated
       Who incurred the debt? Check one.                              Disputed
          Debtor 1 only
                                                                 Type of PRIORITY unsecured claim:
          Debtor 2 only
          Debtor 1 and Debtor 2 only                                  Domestic support obligations
          At least one of the debtors and another                     Taxes and certain other debts you owe the
                                                                      government
               Check if this claim is for a community debt
                                                                      Claims for death or personal injury while you
       Is the claim subject to offset?                                were intoxicated
          No                                                          Other. Specify
          Yes
Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1 of 10
              Case 3:19-bk-31172                   Doc 1      Filed 04/13/19 Entered 04/13/19 09:39:01                               Desc Main
Debtor 1         Rebekah             S.                      Document
                                                              Noble        Page 22 of 57 Case number (if known)
                 First Name          Middle Name              Last Name


Part 2:         List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?
        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes
4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
   priority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
   included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than four priority unsecured
   claims fill out the Continuation Page of Part 2.
                                                                                                                                                Total claim
 4.1
       Alltran                                                                Last 4 digits of account number                               $
       Nonpriority Creditor’s Name
                                                                              When was the debt incurred?
       P.O.           Box 519
       Number          Street                                                 As of the date you file, the claim is: Check all that
       Sauk Rapids                                 MN        56379              apply.
       City                                        State     ZIP Code
                                                                                    Contingent
       Who incurred the debt? Check one.
                                                                                    Unliquidated
              Debtor 1 only                                                         Disputed
              Debtor 2 only
                                                                              Type of NONPRIORITY unsecured claim:
              Debtor 1 and Debtor 2 only
              At least one of the debtors and another                               Student loans
                                                                                    Obligations arising out of a separation agreement
              Check if this claim is for a community debt
                                                                                    or divorce that you did not report as priority claims
       Is the claim subject to offset?                                              Debts to pension or profit-sharing plans, and other
              No                                                                    similar debts
              Yes                                                                   Other. Specify notice only - Miami Valley Hospital
 4.2
       Capital One                                                            Last 4 digits of account number 8 9 8 7                       $                 616.57
       Nonpriority Creditor’s Name
                                                                              When was the debt incurred?          08/2016
       P.O.           Box 30285
       Number          Street
                                                                              As of the date you file, the claim is: Check all that
       Salt Lake City                              UT        84130              apply.
       City                                        State     ZIP Code
                                                                                    Contingent
       Who incurred the debt? Check one.
                                                                                    Unliquidated
              Debtor 1 only
                                                                                    Disputed
              Debtor 2 only
                                                                              Type of NONPRIORITY unsecured claim:
              Debtor 1 and Debtor 2 only
              At least one of the debtors and another                               Student loans
                                                                                    Obligations arising out of a separation agreement
              Check if this claim is for a community debt
                                                                                    or divorce that you did not report as priority claims
       Is the claim subject to offset?                                              Debts to pension or profit-sharing plans, and other
              No                                                                    similar debts
              Yes                                                                   Other. Specify credit card
 4.3
       Comenity Bank, Attn: BK Dept.                                          Last 4 digits of account number                               $            1,480.00
       Nonpriority Creditor’s Name
                                                                              When was the debt incurred?          02/2017
       P.O.           Box 182125
       Number          Street
                                                                              As of the date you file, the claim is: Check all that
       Columbus                                    OH        43218              apply.
       City                                        State     ZIP Code
                                                                                  Contingent
       Who incurred the debt? Check one.
                                                                                  Unliquidated
              Debtor 1 only
                                                                                  Disputed
              Debtor 2 only
                                                                              Type of NONPRIORITY unsecured claim:
              Debtor 1 and Debtor 2 only
              At least one of the debtors and another                             Student loans
                                                                                  Obligations arising out of a separation agreement or
              Check if this claim is for a community debt
                                                                                  divorce that you did not report as priority claims
       Is the claim subject to offset?                                            Debts to pension or profit-sharing plans, and other
              No                                                                  similar debts
              Yes                                                                 Other. Specify credit card - David's Bridal

Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                         page 2 of 10
              Case 3:19-bk-31172                   Doc 1       Filed 04/13/19 Entered 04/13/19 09:39:01                              Desc Main
Debtor 1         Rebekah             S.                       Document
                                                               Noble        Page 23 of 57 Case number (if known)
                 First Name          Middle Name               Last Name


Part 2:         Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim

 4.4
       Comenity Bank, Attn: BK Dept.                                         Last 4 digits of account number
       Nonpriority Creditor’s Name                                                                                                       $             364.00
       P.O.           Box 182125
       Number          Street                                                When was the debt incurred?        10/2018

       Columbus                                    OH         43218          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                          Contingent
              Debtor 1 only                                                       Unliquidated
              Debtor 2 only                                                       Disputed
              Debtor 1 and Debtor 2 only
              At least one of the debtors and another                        Type of NONPRIORITY unsecured claim:
                                                                                  Student loans
              Check if this claim is for a community debt
                                                                                  Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
            No                                                                    Debts to pension or profit-sharing plans, and other
            Yes                                                                   similar debts
                                                                                  Other. Specify credit card - Victoria Secret

 4.5
       DayAir Credit Union                                                   Last 4 digits of account number 8 5 4 0
       Nonpriority Creditor’s Name                                                                                                       $        10,543.84
       P.O.           Box 292980
       Number          Street                                                When was the debt incurred?        06/2018

       Kettering                                   OH         45429          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                          Contingent
              Debtor 1 only                                                       Unliquidated
              Debtor 2 only                                                       Disputed
              Debtor 1 and Debtor 2 only
              At least one of the debtors and another                        Type of NONPRIORITY unsecured claim:
                                                                                  Student loans
              Check if this claim is for a community debt
                                                                                  Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
            No                                                                    Debts to pension or profit-sharing plans, and other
            Yes                                                                   similar debts
                                                                                  Other. Specify deficiency balance

 4.6
       Dayton Power and Light - BK Dept.                                     Last 4 digits of account number
       Nonpriority Creditor’s Name                                                                                                       $             146.00
       1065           Woodman Drive
       Number          Street
                                                                             When was the debt incurred?

       Dayton                                      OH         45432          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                          Contingent
              Debtor 1 only                                                       Unliquidated
              Debtor 2 only                                                       Disputed
              Debtor 1 and Debtor 2 only
              At least one of the debtors and another                        Type of NONPRIORITY unsecured claim:
                                                                                  Student loans
              Check if this claim is for a community debt
                                                                                  Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
            No                                                                    Debts to pension or profit-sharing plans, and other
            Yes
                                                                                  similar debts
                                                                                  Other. Specify utility expense


Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                    page 3 of 10
              Case 3:19-bk-31172                    Doc 1       Filed 04/13/19 Entered 04/13/19 09:39:01                              Desc Main
Debtor 1         Rebekah              S.                       Document
                                                                Noble        Page 24 of 57 Case number (if known)
                 First Name           Middle Name               Last Name


Part 2:         Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                    Total claim

 4.7
       Emergency Medicine Specialists                                         Last 4 digits of account number
       Nonpriority Creditor’s Name                                                                                                        $             1,962.00
       P.O.           Box 145406
       Number          Street
                                                                              When was the debt incurred?

       Cincinnati                                   OH         45250          As of the date you file, the claim is: Check all that
       City                                         State      ZIP Code         apply.

       Who incurred the debt? Check one.                                           Contingent
              Debtor 1 only                                                        Unliquidated
              Debtor 2 only                                                        Disputed
              Debtor 1 and Debtor 2 only
                                                                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
                                                                                   Student loans
              Check if this claim is for a community debt
                                                                                   Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                             divorce that you did not report as priority claims
            No                                                                     Debts to pension or profit-sharing plans, and other
            Yes                                                                    similar debts
                                                                                   Other. Specify medical expense

 4.8
       Kettering Health Network                                               Last 4 digits of account number
       Nonpriority Creditor’s Name                                                                                                        $               63.60
       3535           Southern Blvd
       Number          Street
                                                                              When was the debt incurred?

       Kettering                                    OH         45429          As of the date you file, the claim is: Check all that
       City                                         State      ZIP Code         apply.

       Who incurred the debt? Check one.                                           Contingent
              Debtor 1 only                                                        Unliquidated
              Debtor 2 only                                                        Disputed
              Debtor 1 and Debtor 2 only
                                                                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
                                                                                   Student loans
              Check if this claim is for a community debt
                                                                                   Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                             divorce that you did not report as priority claims
            No                                                                     Debts to pension or profit-sharing plans, and other
            Yes                                                                    similar debts
                                                                                   Other. Specify medical expense

 4.9
       Kettering Network Radiologists                                         Last 4 digits of account number
       Nonpriority Creditor’s Name                                                                                                        $              367.00
       P.O.           Box 371863
       Number          Street
                                                                              When was the debt incurred?

       Pittsburgh                                   PA         15250          As of the date you file, the claim is: Check all that
       City                                         State      ZIP Code
                                                                                apply.

       Who incurred the debt? Check one.                                           Contingent
         Debtor 1 only                                                             Unliquidated
         Debtor 2 only                                                             Disputed
         Debtor 1 and Debtor 2 only
         At least one of the debtors and another                              Type of NONPRIORITY unsecured claim:
                                                                                   Student loans
              Check if this claim is for a community debt
                                                                                   Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                             divorce that you did not report as priority claims
            No                                                                     Debts to pension or profit-sharing plans, and other
            Yes
                                                                                   similar debts
                                                                                   Other. Specify medical expenses


Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                    page 4 of 10
              Case 3:19-bk-31172                   Doc 1       Filed 04/13/19 Entered 04/13/19 09:39:01                              Desc Main
Debtor 1         Rebekah             S.                       Document
                                                               Noble        Page 25 of 57 Case number (if known)
                 First Name          Middle Name               Last Name


Part 2:         Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim

4.10
       Miami Valley Hospital                                                 Last 4 digits of account number
       Nonpriority Creditor’s Name                                                                                                       $             1,848.84
       1              Wyoming Street
       Number          Street
                                                                             When was the debt incurred?

       Dayton                                      OH         45409          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code         apply.

       Who incurred the debt? Check one.                                          Contingent
              Debtor 1 only                                                       Unliquidated
              Debtor 2 only                                                       Disputed
              Debtor 1 and Debtor 2 only
                                                                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
                                                                                  Student loans
              Check if this claim is for a community debt
                                                                                  Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
            No                                                                    Debts to pension or profit-sharing plans, and other
            Yes                                                                   similar debts
                                                                                  Other. Specify medical expense

4.11
       Midland Funding LLC                                                   Last 4 digits of account number
       Nonpriority Creditor’s Name                                                                                                       $
       2365           Northside Dr., Ste 300
       Number          Street
                                                                             When was the debt incurred?

       San Diego                                   CA         92108          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code         apply.

       Who incurred the debt? Check one.                                          Contingent
              Debtor 1 only                                                       Unliquidated
              Debtor 2 only                                                       Disputed
              Debtor 1 and Debtor 2 only
                                                                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
                                                                                  Student loans
              Check if this claim is for a community debt
                                                                                  Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
            No                                                                    Debts to pension or profit-sharing plans, and other
            Yes                                                                   similar debts
                                                                                  Other. Specify notice only - Comenity Bank

4.12
       Online Information Services                                           Last 4 digits of account number
       Nonpriority Creditor’s Name                                                                                                       $
       P.O.           Box 1489
       Number          Street
                                                                             When was the debt incurred?

       Winterville                                 NC         28590          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                          Contingent
         Debtor 1 only                                                            Unliquidated
         Debtor 2 only                                                            Disputed
         Debtor 1 and Debtor 2 only
         At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:
                                                                                  Student loans
              Check if this claim is for a community debt
                                                                                  Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
            No                                                                    Debts to pension or profit-sharing plans, and other
            Yes
                                                                                  similar debts
                                                                                  Other. Specify notice only - Dayton Power & Light


Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                    page 5 of 10
              Case 3:19-bk-31172                   Doc 1       Filed 04/13/19 Entered 04/13/19 09:39:01                              Desc Main
Debtor 1         Rebekah             S.                       Document
                                                               Noble        Page 26 of 57 Case number (if known)
                 First Name          Middle Name               Last Name


Part 2:         Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                    Total claim

4.13
       Radiology Physicians, Inc.                                            Last 4 digits of account number
       Nonpriority Creditor’s Name                                                                                                        $             415.00
       10567          Sawmill Parkway, Ste 100
       Number          Street
                                                                             When was the debt incurred?

       Powell                                      OH         43065          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code         apply.

       Who incurred the debt? Check one.                                          Contingent
              Debtor 1 only                                                       Unliquidated
              Debtor 2 only                                                       Disputed
              Debtor 1 and Debtor 2 only
                                                                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
                                                                                  Student loans
              Check if this claim is for a community debt
                                                                                  Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
            No                                                                    Debts to pension or profit-sharing plans, and other
            Yes                                                                   similar debts
                                                                                  Other. Specify medical expense

4.14
       Richland Bureau of Credit                                             Last 4 digits of account number
       Nonpriority Creditor’s Name                                                                                                        $
       283            Glessner Avenue
       Number          Street
                                                                             When was the debt incurred?

       Mansfield                                   OH         44903          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code         apply.

       Who incurred the debt? Check one.                                          Contingent
              Debtor 1 only                                                       Unliquidated
              Debtor 2 only                                                       Disputed
              Debtor 1 and Debtor 2 only
                                                                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
                                                                                  Student loans
              Check if this claim is for a community debt
                                                                                  Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
            No                                                                    Debts to pension or profit-sharing plans, and other
            Yes                                                                   similar debts
                                                                                  Other. Specify notice only - Radiology Physicians

4.15
       Rossman & Co.                                                         Last 4 digits of account number
       Nonpriority Creditor’s Name                                                                                                        $
       P.O.           Box 2051
       Number          Street
                                                                             When was the debt incurred?

       New Albany                                  OH         43054          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                          Contingent
         Debtor 1 only                                                            Unliquidated
         Debtor 2 only                                                            Disputed
         Debtor 1 and Debtor 2 only
         At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:
                                                                                  Student loans
              Check if this claim is for a community debt
                                                                                  Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
            No                                                                    Debts to pension or profit-sharing plans, and other
            Yes
                                                                                  similar debts
                                                                                  Other. Specify notice only - Wright Patt Credit Union


Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                     page 6 of 10
              Case 3:19-bk-31172                    Doc 1       Filed 04/13/19 Entered 04/13/19 09:39:01                              Desc Main
Debtor 1         Rebekah              S.                       Document
                                                                Noble        Page 27 of 57 Case number (if known)
                 First Name           Middle Name               Last Name


Part 2:         Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                    Total claim

4.16
       Soin Medical Center                                                    Last 4 digits of account number
       Nonpriority Creditor’s Name                                                                                                        $             5,353.76
       3535           Pentagon Blvd
       Number          Street
                                                                              When was the debt incurred?

       Beavercreek                                  OH         45431          As of the date you file, the claim is: Check all that
       City                                         State      ZIP Code         apply.

       Who incurred the debt? Check one.                                           Contingent
              Debtor 1 only                                                        Unliquidated
              Debtor 2 only                                                        Disputed
              Debtor 1 and Debtor 2 only
                                                                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
                                                                                   Student loans
              Check if this claim is for a community debt
                                                                                   Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                             divorce that you did not report as priority claims
            No                                                                     Debts to pension or profit-sharing plans, and other
            Yes                                                                    similar debts
                                                                                   Other. Specify medical expense

4.17
       Sterling Family of Jewelers                                            Last 4 digits of account number
       Nonpriority Creditor’s Name                                                                                                        $             2,880.00
       P.O.           Box 4485
       Number          Street                                                 When was the debt incurred?        01/2017

       Beaverton                                    OR         97076          As of the date you file, the claim is: Check all that
       City                                         State      ZIP Code
                                                                                apply.

       Who incurred the debt? Check one.                                           Contingent
              Debtor 1 only                                                        Unliquidated
              Debtor 2 only                                                        Disputed
              Debtor 1 and Debtor 2 only
              At least one of the debtors and another                         Type of NONPRIORITY unsecured claim:
                                                                                   Student loans
              Check if this claim is for a community debt
                                                                                   Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                             divorce that you did not report as priority claims
            No                                                                     Debts to pension or profit-sharing plans, and other
            Yes                                                                    similar debts
                                                                                   Other. Specify credit card

4.18
       Synchrony Bank, Attn: BK Dept.                                         Last 4 digits of account number 9 4 1 8
       Nonpriority Creditor’s Name                                                                                                        $              789.09
       P.O.           Box 965060
       Number          Street                                                 When was the debt incurred?        12/2016

       Orlando                                      FL         32896          As of the date you file, the claim is: Check all that
       City                                         State      ZIP Code
                                                                                apply.

       Who incurred the debt? Check one.                                           Contingent
         Debtor 1 only                                                             Unliquidated
         Debtor 2 only                                                             Disputed
         Debtor 1 and Debtor 2 only
         At least one of the debtors and another                              Type of NONPRIORITY unsecured claim:
                                                                                   Student loans
              Check if this claim is for a community debt
                                                                                   Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                             divorce that you did not report as priority claims
            No                                                                     Debts to pension or profit-sharing plans, and other
            Yes
                                                                                   similar debts
                                                                                   Other. Specify credit card - Care Credit


Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                    page 7 of 10
              Case 3:19-bk-31172                    Doc 1       Filed 04/13/19 Entered 04/13/19 09:39:01                              Desc Main
Debtor 1         Rebekah              S.                       Document
                                                                Noble        Page 28 of 57 Case number (if known)
                 First Name           Middle Name               Last Name


Part 2:         Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                    Total claim

4.19
       Transworld Systems                                                     Last 4 digits of account number
       Nonpriority Creditor’s Name                                                                                                        $
       P.O.           Box 15095
       Number          Street
                                                                              When was the debt incurred?

       Wilmington                                   DE         19850          As of the date you file, the claim is: Check all that
       City                                         State      ZIP Code         apply.

       Who incurred the debt? Check one.                                           Contingent
              Debtor 1 only                                                        Unliquidated
              Debtor 2 only                                                        Disputed
              Debtor 1 and Debtor 2 only
                                                                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
                                                                                   Student loans
              Check if this claim is for a community debt
                                                                                   Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                             divorce that you did not report as priority claims
            No                                                                     Debts to pension or profit-sharing plans, and other
            Yes                                                                    similar debts
                                                                                   Other. Specify notice only - Emergency Medicine
                                                                                   Specialist

4.20
       United Collection Bureau, Inc.                                         Last 4 digits of account number
       Nonpriority Creditor’s Name                                                                                                        $
       5620           Southwyck Blvd., Suite 206
       Number          Street
                                                                              When was the debt incurred?

       Toledo                                       OH         43614          As of the date you file, the claim is: Check all that
       City                                         State      ZIP Code         apply.

       Who incurred the debt? Check one.                                           Contingent
              Debtor 1 only                                                        Unliquidated
              Debtor 2 only                                                        Disputed
              Debtor 1 and Debtor 2 only
                                                                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
                                                                                   Student loans
              Check if this claim is for a community debt
                                                                                   Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                             divorce that you did not report as priority claims
            No                                                                     Debts to pension or profit-sharing plans, and other
            Yes                                                                    similar debts
                                                                                   Other. Specify notice only - Miami Valley Hospital

4.21
       US Dept. of Education/Great Lakes                                      Last 4 digits of account number
       Nonpriority Creditor’s Name                                                                                                        $             2,959.00
       2401           International
       Number          Street                                                 When was the debt incurred?        02/2016

       Madison                                      WI         53704          As of the date you file, the claim is: Check all that
       City                                         State      ZIP Code
                                                                                apply.

       Who incurred the debt? Check one.                                           Contingent
         Debtor 1 only                                                             Unliquidated
         Debtor 2 only                                                             Disputed
         Debtor 1 and Debtor 2 only
         At least one of the debtors and another                              Type of NONPRIORITY unsecured claim:
                                                                                   Student loans
              Check if this claim is for a community debt
                                                                                   Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                             divorce that you did not report as priority claims
            No                                                                     Debts to pension or profit-sharing plans, and other
            Yes
                                                                                   similar debts
                                                                                   Other. Specify


Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                    page 8 of 10
              Case 3:19-bk-31172                    Doc 1       Filed 04/13/19 Entered 04/13/19 09:39:01                              Desc Main
Debtor 1         Rebekah              S.                       Document
                                                                Noble        Page 29 of 57 Case number (if known)
                 First Name           Middle Name               Last Name


Part 2:         Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                    Total claim

4.22
       Wright Patt Credit Union                                               Last 4 digits of account number 5 3 9 0
       Nonpriority Creditor’s Name                                                                                                        $             62.66
       3560           Pentagon Blvd
       Number          Street                                                 When was the debt incurred?        04/2018

       Beavercreek                                  OH         45431          As of the date you file, the claim is: Check all that
       City                                         State      ZIP Code
                                                                                apply.

       Who incurred the debt? Check one.                                           Contingent
              Debtor 1 only                                                        Unliquidated
              Debtor 2 only                                                        Disputed
              Debtor 1 and Debtor 2 only
              At least one of the debtors and another                         Type of NONPRIORITY unsecured claim:
                                                                                   Student loans
              Check if this claim is for a community debt
                                                                                   Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                             divorce that you did not report as priority claims
            No                                                                     Debts to pension or profit-sharing plans, and other
            Yes                                                                    similar debts
                                                                                   Other. Specify overdraft


       Nonpriority Creditor’s Name
                                                                              Last 4 digits of account number
                                                                                                                                          $

       Number          Street                                                 When was the debt incurred?

                                                                              As of the date you file, the claim is: Check all that
       City                                         State      ZIP Code
                                                                                apply.

       Who incurred the debt? Check one.                                           Contingent
         Debtor 1 only                                                             Unliquidated
         Debtor 2 only                                                             Disputed
         Debtor 1 and Debtor 2 only
         At least one of the debtors and another                              Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community debt                          Student loans
                                                                                   Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                             divorce that you did not report as priority claims
            No                                                                     Debts to pension or profit-sharing plans, and other
            Yes
                                                                                   similar debts
                                                                                   Other. Specify


       Nonpriority Creditor’s Name
                                                                              Last 4 digits of account number
                                                                                                                                          $

       Number          Street                                                 When was the debt incurred?


       City                                         State      ZIP Code
                                                                              As of the date you file, the claim is: Check all that
                                                                                apply.

       Who incurred the debt? Check one.                                           Contingent
              Debtor 1 only                                                        Unliquidated
              Debtor 2 only                                                        Disputed
              Debtor 1 and Debtor 2 only
              At least one of the debtors and another                         Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community debt                          Student loans
                                                                                   Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                             divorce that you did not report as priority claims
            No                                                                     Debts to pension or profit-sharing plans, and other
            Yes
                                                                                   similar debts
                                                                                   Other. Specify


Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                    page 9 of 10
           Case 3:19-bk-31172                     Doc 1    Filed 04/13/19 Entered 04/13/19 09:39:01                    Desc Main
Debtor 1       Rebekah              S.                    Document
                                                           Noble        Page 30 of 57 Case number (if known)
               First Name           Middle Name             Last Name


Part 4:    Add the Amounts for Each Type of Unsecured Claim


1. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159.
   Add the amounts for each type of unsecured claim.




                                                                                     Total claim


                   6a. Domestic support obligations                            6a.
Total claims                                                                          $                     0.00
from Part 1
                   6b. Taxes and certain other debts you owe the
                       government                                              6b.    $                     0.00

                   6c. Claims for death or personal injury while you
                       were intoxicated                                        6c.
                                                                                      $                     0.00

                   6d. Other. Add all other priority unsecured claims.
                       Write that amount here.                                 6d.
                                                                                     +$                     0.00


                   6e. Total. Add lines 6a through 6d.                         6e.
                                                                                      $                     0.00



                                                                                     Total claim

                   6f. Student loans                                           6f.
Total claims                                                                          $                 2,959.00
from Part 2
                   6g. Obligations arising out of a separation agreement
                       or divorce that you did not report as priority
                       claims                                                  6g.    $                     0.00
                   6h. Debts to pension or profit-sharing plans, and
                       other similar debts                                     6h.    $                     0.00

                   6i. Other. Add all other nonpriority unsecured claims.
                       Write that amount here.                                 6i.   +$                26,892.36


                   6j. Total. Add lines 6f through 6i.                         6j.
                                                                                      $                29,851.36




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                          page 10 of 10
                   Case 3:19-bk-31172                   Doc 1       Filed 04/13/19 Entered 04/13/19 09:39:01                             Desc Main
Fill in this information to identify your case:                    Document      Page 31 of 57

  Debtor 1              Rebekah                   S.                    Noble
                        First Name                Middle Name           Last Name

  Debtor 2
  (Spouse, if filing)   First Name                Middle Name           Last Name


  United States Bankruptcy Court for the: Southern                     District of   Ohio
  Case number
   (If known)
                                                                                                                      Check if this is an amended filing.

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                        12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
             No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
   example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
   unexpired leases.

      Person or company with whom you have the contract or lease                                   State what the contract or lease is for

2.1                                                                                               Couch
         Progressive Leasing
         Name

         256               West Data Drive
         Number             Street

         Draper                              UT         84020
         City                                State      ZIP Code

2.2
         Name


         Number             Street


         City                                State      ZIP Code

2.3
         Name


         Number             Street


         City                                State      ZIP Code

2.4
         Name


         Number             Street


         City                                State      ZIP Code

2.5
         Name


         Number             Street


         City                                State      ZIP Code


Official Form 106G                                       Schedule G: Executory Contracts and Unexpired Leases                                         page 1 of 1
                Case 3:19-bk-31172                        Doc 1          Filed 04/13/19 Entered 04/13/19 09:39:01                                        Desc Main
Fill in this information to identify your case:                         Document      Page 32 of 57

 Debtor 1                Rebekah                     S.                           Noble
                         First Name                  Middle Name                  Last Name

 Debtor 2
 (Spouse, if filing)     First Name                  Middle Name                  Last Name


 United States Bankruptcy Court for the: Southern                                 District of   Ohio
 Case number
  (If known)
                                                                                                                                     Check if this is an amended filing.

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                            12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
              No
              Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
      Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
              No. Go to line 3.
              Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                       No
                       Yes. In which community state or territory did you live?                 . Fill in the name and current address of that person.


                        Name of your spouse, former spouse, or legal equivalent


                        Number          Street


                        City                               State    ZIP Code
 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
      shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
      Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
      Schedule E/F, or Schedule G to fill out Column 2.
            Column 1: Your codebtor                                                                                         Column 2: The creditor to whom you owe the debt
                                                                                                                             Check all schedules that apply:
3.1
                                                                                                                                 Schedule D, line
          Name
                                                                                                                                 Schedule E/F, line
          Number               Street                                                                                            Schedule G, line

          City                                    State      ZIP Code
3.2
                                                                                                                                 Schedule D, line
          Name
                                                                                                                                 Schedule E/F, line
          Number               Street                                                                                            Schedule G, line

          City                                    State      ZIP Code
3.3
                                                                                                                                 Schedule D, line
          Name
                                                                                                                                 Schedule E/F, line
          Number               Street                                                                                            Schedule G, line

          City                                    State      ZIP Code

Official Form 106H                                                         Schedule H: Your Codebtors                                                           page 1 of 1
                  Case 3:19-bk-31172               Doc 1     Filed 04/13/19 Entered 04/13/19 09:39:01                                           Desc Main
Fill in this information to identify your case:
                                                            Document      Page 33 of 57

 Debtor 1              Rebekah                S.                    Noble
                       First Name             Middle Name           Last Name

 Debtor 2
 (Spouse, if filing)   First Name             Middle Name           Last Name


 United States Bankruptcy Court for the: Southern                  District of   Ohio
 Case number
     (If known)                                                                                                Check if this is:
                                                                                                                       An amended filing
                                                                                                                       A supplement showing post-petition chapter 13
                                                                                                                       income as of the following date:

Official Form 106I                                                                                                     MM / DD / YYYY


Schedule I: Your Income                                                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:
                   Describe Employment

                                                                       Debtor 1                                               Debtor 2 or non-filing spouse
     If you have more than one
     job, attach a separate page                                           Employed                                              Employed
     with information about          Employment status
     additional employers.                                                 Not employed                                          Not employed

     Include part-time, seasonal,
     or self-employed work.
                                     Occupation                     Warehouse Shipping                                    MHT
     Occupation may Include
     student or homemaker, if it
     applies                         Employer’s name                Patrick Staffing                                      Access Hospital
                                     Employer’s address             1485 Commerce Park Drive B                            2611 Wayne Avenue
                                                                    Number Street                                         Number Street




                                                                    Tipp City, OH 45371                                   Dayton, OH 45420
                                                                    City                State   ZIP Code                  City              State    ZIP Code

                                     How long employed there?       3 months                                              2 years



Part 2:            Give Details About Monthly Income

     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
     spouse unless you are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you
     need more space, attach a separate sheet to this form.
                                                                                                                              For Debtor 2 or
                                                                                                    For Debtor 1
                                                                                                                              non-filing spouse
2.      List monthly gross wages, salary, and commissions (before all
        payroll deductions). If not paid monthly, calculate what the monthly wage
        would be.                                                                         2.    $          1,816.75       $            1,648.88

3.      Estimate and list monthly overtime pay.                                           3. + $              0.00    + $                     0.00


4.      Calculate gross income. Add line 2 + line 3.                                      4.    $          1,816.75       $            1,648.88




Official Form 106I                                                Schedule I: Your Income                                                                       page 1
             Case 3:19-bk-31172                  Doc 1     Filed 04/13/19 Entered 04/13/19 09:39:01                                    Desc Main
Debtor 1         Rebekah           S.                     Document
                                                           Noble        Page 34 of 57 Case number (if known)
                 First Name        Middle Name              Last Name



                                                                                                                   For Debtor 2 or
                                                                                            For Debtor 1
                                                                                                                   non-filing spouse

     Copy line 4 here                                                                  4.    $       1,816.75        $        1,648.88

5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                5a.    $         210.90        $          187.94
     5b. Mandatory contributions for retirement plans                                 5b.    $             0.00      $               0.00
     5c. Voluntary contributions for retirement plans                                 5c.    $             0.00      $               0.00
     5d. Required repayments of retirement fund loans                                 5d.    $             0.00      $               0.00
     5e. Insurance                                                                    5e.    $             0.00      $               0.00
     5f.     Domestic support obligations                                             5f.    $             0.00      $               0.00
     5g. Union dues                                                                   5g.    $             0.00      $               0.00
     5h. Other deductions. Specify: ..                                                5h. +$               0.00    +$                0.00
6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g +5h         6.    $         210.90        $          187.94

7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.               7.    $       1,605.85        $        1,460.94

8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
         profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                      8a.    $             0.00      $               0.00
     8b. Interest and dividends                                                       8b.    $             0.00      $               0.00
     8c. Family support payments that you, a non-filing spouse, or a
         dependent regularly receive
             Include alimony, spousal support, child support, maintenance,
             divorce settlement, and property settlement.                             8c.    $             0.00      $               0.00
     8d. Unemployment compensation                                                    8d.    $             0.00      $               0.00
     8e. Social Security                                                              8e.    $             0.00      $               0.00
     8f.     Other government assistance that you regularly receive
             Include cash assistance and the value (if know) of any non-cash
             assistance that you receive, such as food stamps (benefits under the
             Supplemental Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                 8f.    $             0.00      $               0.00
     8g. Pension or retirement income                                                 8g.    $             0.00      $               0.00
     8h. Other monthly income. Specify: ..                                            8h. +$               0.00    +$                0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e +8f +8g +8h                9.    $             0.00      $               0.00

10. Calculate monthly income. Add line 7 + line 9.
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.        10.    $       1,605.85        $        1,460.94 = $          3,066.79

11. State all other regular contributions to the expenses that you list in Schedule J.
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
     friends or relatives.
     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
     Specify:                                                                                                                         11. + $           0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
     Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data. If it applies.    12.   $       3,066.79
                                                                                                                                            Combined
                                                                                                                                            monthly income
13. Do you expect an increase or decrease within the year after you file this form?
           No.
           Yes. Explain:


Official Form 106I                                                Schedule I: Your Income                                                             page 2
                  Case 3:19-bk-31172                Doc 1      Filed 04/13/19 Entered 04/13/19 09:39:01                                           Desc Main
Fill in this information to identify your case:               Document      Page 35 of 57

 Debtor 1              Rebekah                S.                        Noble
                       First Name             Middle Name               Last Name
                                                                                                                    Check if this is:
 Debtor 2
 (Spouse, if filing)   First Name             Middle Name               Last Name                                           An amended filing
                                                                                                                            A supplement showing post-petition chapter 13
 United States Bankruptcy Court for the: Southern                      District of   Ohio                                   income as of the following date:

 Case number
     (If known)
                                                                                                                              MM / DD / YYYY
                                                                                                                            A separate filing for Debtor 2 because
                                                                                                                            Debtor 2 maintains a separate household


Official Form 106J
Schedule J: Your Expenses                                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.
Part 1:            Describe Your Household

1. Is this a joint case?
        No. Go to line 2.
        Yes. Does Debtor 2 live in a separate household?
               No.
               Yes. Debtor 2 must file a separate Schedule J.

2. Do you have dependents                    No
                                                                                            Dependent’s relationship to                 Dependent’s   Does dependent live
       Do not list Debtor 1 and              Yes. Fill out this information for
                                                                                            Debtor 1 or Debtor 2                        age           with you?
       Debtor 2.                              each dependent
                                                                                                                                                          No
       Do not state the dependent’s
       names.
                                                                                            Husband                                                       Yes
                                                                                                                                                          No
                                                                                            Daughter                                    18 mths           Yes
                                                                                                                                                          No
                                                                                                                                                          Yes
                                                                                                                                                          No
                                                                                                                                                          Yes
                                                                                                                                                          No
                                                                                                                                                          Yes

3. Do your expenses include                  No
   expenses of people other
                                             Yes.
   than yourself and your
   dependents?

Part 2:            Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form B 6I.)                                                          Your Expenses

4.      The rental or home ownership expenses for your residence. Include first mortgage
        payments and any rent for the ground or lot.                                                                           4. $                        800.00
        If not included on line 4:
        4a. Real estate taxes                                                                                                4a. $                              0.00

        4b. Property, homeowner’s, or renter’s insurance                                                                     4b. $                              0.00

        4c. Home maintenance, repair, and upkeep expenses                                                                    4c. $                             50.00

        4d. Homeowner’s association or condominium dues                                                                      4d. $                              0.00

Official Form 106J                                                  Schedule J: Your Expenses                                                                          page 1
            Case 3:19-bk-31172                    Doc 1     Filed 04/13/19 Entered 04/13/19 09:39:01               Desc Main
Debtor 1        Rebekah             S.                     Document
                                                            Noble        Page 36 of 57 Case number (if known)
                First Name          Middle Name             Last Name


                                                                                                                Your Expenses

5.     Additional mortgage payments for your residence, such as home equity loans.                    5. $                       0.00
6.     Utilities:

     6a. Electricity, heat, natural gas                                                              6a. $                  200.00

     6b. Water, sewer, garbage collection                                                            6b. $                      70.00
     6c. Telephone, cell phone, Internet, satellite, and cable services                              6c. $                  425.00
     6d. Other. Specify:                                                                             6d. $                       0.00
7.     Food and housekeeping supplies                                                                 7. $                  750.00

8.     Childcare and children’s educational costs                                                     8. $                       0.00
9.     Clothing, laundry, and dry cleaning                                                            9. $                  100.00
10. Personal care products and services                                                              10. $                  130.00
11. Medical and dental expenses                                                                      11. $                  400.00
12. Transportation. Include gas, maintenance, bus or train fare.
    Do not include car payments.                                                                     12. $                  100.00

13. Entertainment, clubs recreation, newspapers, magazines, and books                                13. $                       0.00
14. Charitable contributions and religious donations                                                 14. $                       0.00
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

       15a. Life insurance                                                                         15a. $                        0.00
       15b. Health insurance                                                                       15b. $                        0.00

       15c. Vehicle insurance                                                                       15c. $                       0.00
       15d. Other insurance. Specify:                                                              15d. $                        0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                         16. $                       0.00
17. Installment or lease payments:

       17a. Car payments for Vehicle 1                                                             17a. $                        0.00
       17b. Car payments for Vehicle 2                                                             17b. $                        0.00

       17c. Other. Specify:                                                                         17c. $                       0.00
       17d. Other. Specify:                                                                        17d. $                        0.00
18. Your payments of alimony, maintenance, and support that you did not report as deducted
    from you pay on line 5, Schedule I, Your Income (Official Form B 6I).                            18. $                       0.00
19. Other payments you make to support others who do not live with you.
    Specify:                                                                                         19. $                       0.00
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income:

       20a. Mortgages on other property                                                            20a. $                        0.00
       20b. Real estate taxes                                                                      20b. $                        0.00
       20c. Property, homeowner’s, or renter’s insurance                                            20c. $                       0.00
       20d. Maintenance, repair, and upkeep expenses                                               20d. $                        0.00
       20e. Homeowner’s association or condominium dues                                            20e. $                        0.00




Official Form 106J                                              Schedule J: Your Expenses                                               page 2
           Case 3:19-bk-31172                      Doc 1    Filed 04/13/19 Entered 04/13/19 09:39:01                 Desc Main
Debtor 1      Rebekah                S.                    Document
                                                            Noble        Page 37 of 57 Case number (if known)
              First Name             Middle Name            Last Name



21. Other. Specify:                                                                                         21. $           0.00

22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                $        3,025.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                       $            0.00
    22c. Add lines 22a and 22b. The result is your monthly expenses.                                        22. $        3,025.00

23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                    23a. $        3,066.79
      23b. Copy your monthly expenses from line 22 above.                                                  23b. -$       3,025.00
      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                          23c. $          41.79


24. Do you expect an increase or decrease in your expenses within the year after you file this form?:

     For example, do you expect to finish paying for your car loan within the year or do you expect your
     mortgage payment to increase or decrease because of a modification in the terms of your mortgage?

           No.
           Yes.      Explain here:




Official Form 106J                                              Schedule J: Your Expenses                                           page 3
                  Case 3:19-bk-31172                        Doc 1           Filed 04/13/19 Entered 04/13/19 09:39:01                                                        Desc Main
Fill in this information to identify your case:                            Document      Page 38 of 57

 Debtor 1                Rebekah                     S.                              Noble
                         First Name                   Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)     First Name                   Middle Name                    Last Name


 United States Bankruptcy Court for the: Southern                                    District of   Ohio
 Case number
  (If known)
                                                                                                                                                Check if this is an amended filing.



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:               Summarize Your Assets


                                                                                                                                                                        Your assets
                                                                                                                                                                        Value of what you own
 1. Schedule A/B: Property (Official Form 106A/B)
      1a. Copy line 55, Total real estate, from Schedule A/B........................................................................................................    $                  0.00

      1b. Copy line 62, Total personal property, from Schedule A/B.............................................................................................         $           4,501.80

      1c. Copy line 63, Total of all property on Schedule A/B .......................................................................................................
                                                                                                                                                                        $           4,501.80

 Part 2:               Summarize Your Liabilities


                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe
 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
      2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............                                    $          1,015.33

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
      3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ..........................................
                                                                                                                                                                         $                 0.00

      3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F......................................
                                                                                                                                                                        +$         29,851.36

                                                                                                                                  Your total liabilities                 $         30,866.69


 Part 3:               Summarize Your Income and Expenses


 4. Schedule I: Your Income (Official Form 106I)
      Copy your combined monthly income from line 12 of Schedule I ........................................................................................              $          3,066.79

 5. Schedule J: Your Expenses (Official Form 106J)
      Copy your monthly expenses from line 22, Column A, of Schedule J .................................................................................                 $          3,025.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
            Case 3:19-bk-31172                   Doc 1     Filed 04/13/19 Entered 04/13/19 09:39:01                               Desc Main
Debtor 1         Rebekah           S.                     Document
                                                           Noble        Page 39 of 57 Case number (if known)
                 First Name        Middle Name              Last Name


 Part 4:       Answer These Questions for Administrative and Statistical Records

 6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes



 7. What kind of debt do you have?

            Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
           family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-10 for statistical purposes. 28 U.S.C. § 159.

           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and
           submit this form to the court with your other schedules.



 8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
    Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                            $        3,822.38




 9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                        Total claim


      From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                     $                0.00


    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                            $                0.00


    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                  $                0.00


    9d. Student loans. (Copy line 6f.)                                                                   $            2,959.00

    9e. Obligations arising out of a separation agreement or divorce that you did not report as          $                0.00
        priority claims. (Copy line 6g.)

    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


    9g. Total. Add lines 9a through 9f.                                                                  $            2,959.00




 Official Form 106Sum                Summary of Your Assets and Liabilities and Certain Statistical Information                                   page 2 of 2
                Case 3:19-bk-31172                 Doc 1          Filed 04/13/19 Entered 04/13/19 09:39:01                                        Desc Main
Fill in this information to identify your case:                  Document      Page 40 of 57

 Debtor 1               Rebekah               S.                         Noble
                        First Name            Middle Name                Last Name

 Debtor 2
 (Spouse, if filing)    First Name            Middle Name                Last Name


 United States Bankruptcy Court for the: Southern                        District of   Ohio
 Case number
  (If known)
                                                                                                                                                       Check if this is an
                                                                                                                                                       amended filing



Official Form 106Dec
Declaration About an Individual Debtor’s Schedules                                                                                                                          12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

           No
           Yes. Name of person                                                                 . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature
                                                                                                   (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that
   they are true and correct.




      /S/ Rebekah S. Noble                                                    .
      Signature of Debtor 1                                              Signature of Debtor 2


      Date             4/2/19                                            Date
               MM / DD / YYYY                                                     MM / DD / YYYY




   Official Form 106Dec                                     Declaration About an Individual Debtor’s Schedules                                                         page 1
                  Case 3:19-bk-31172                       Doc 1    Filed 04/13/19 Entered 04/13/19 09:39:01                             Desc Main
Fill in this information to identify your case:                    Document      Page 41 of 57

 Debtor 1              Rebekah                       S.                    Noble
                        First Name                   Middle Name           Last Name

 Debtor 2
 (Spouse, if filing)    First Name                   Middle Name           Last Name


 United States Bankruptcy Court for the: Southern                          District of   Ohio
 Case number
  (If known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                        04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.



 Part 1:               Give Details About Your Marital Status and Where You Lived Before


 1. What is your current marital status?

                 Married
                 Not married



 2. During the last 3 years, have you lived anywhere other than where you live now?

             No
             Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

            Debtor 1:                                                Dates Debtor 1             Debtor 2:                                    Dates Debtor 2
                                                                     lived there                                                             lived there


                                                                                                   Same as Debtor 1                              Same as Debtor 1


             4563               Elliot Avenue                        From 5/2015                                                            From
             Number            Street                                                              Number Street
                                                                     To 11/2015                                                             To
             Apt. B

             Dayton                             OH    45410
             City                               State ZIP Code                                     City                 State ZIP Code



                                                                                                   Same as Debtor 1                              Same as Debtor 1


             135                Bellaire Ave                         From 11/2015                                                           From
             Number            Street                                                              Number Street
                                                                     To 11/2016                                                             To



             Dayton                             OH    45420
             City                               State ZIP Code                                     City                 State ZIP Code

 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
             No
             Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




 Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                              Page 1
            Case 3:19-bk-31172                       Doc 1     Filed 04/13/19 Entered 04/13/19 09:39:01                             Desc Main
Debtor 1        Rebekah                S.                     Document
                                                               Noble        Page 42 of 57 Case number (if known)
                First Name             Middle Name              Last Name


 Part 2:        Explain the Sources of Your Income

 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
    Fill in the total amount of income you received from all jobs and all businesses, including part-time
    activities. If you are filing a joint case and you have income that you receive together, list it only once
    under Debtor 1.

           No
           Yes. Fill in the details.

                                                           Debtor 1                                         Debtor 2

                                                           Sources of income       Gross income             Sources of income           Gross income
                                                           Check all that apply.   (before deductions and   Check all that apply.       (before deductions and
                                                                                   exclusions)                                          exclusions)

            From January 1 of current year                   Wages,                                             Wages,
            until the date you filed for                     commissions,                                       commissions,
            bankruptcy:                                      bonuses, tips         $           5,352.75         bonuses, tips       $
                                                             Operating a                                        Operating a
                                                             business                                           business



            For last calendar year:                          Wages,                                             Wages,
                                                             commissions,                                       commissions,
            (January 1 to December 31, 2018            )     bonuses, tips         $          26,104.00         bonuses, tips       $
                                            YYYY
                                                             Operating a                                        Operating a
                                                             business                                           business



            For the calendar year before that:               Wages,                                             Wages,
                                                             commissions,                                       commissions,
            (January 1 to December 31, 2017                  bonuses, tips         $          33,920.00         bonuses, tips       $
            Joint                                      )     Operating a                                        Operating a
                                            YYYY
                                                             business                                           business

 5. Did you receive any other income during this year or the two previous calendar years?
    Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
    unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
    gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.
    List each source and the gross income from each source separately. Do not include income that you listed in line 4.
           No
           Yes. Fill in the details.
                                                           Debtor 1                                         Debtor 2

                                                           Sources of income       Gross income from        Sources of income        Gross income from
                                                           Describe below.         each source              Describe below.          each source
                                                                                   (before deductions and                            (before deductions and
                                                                                   exclusions)                                       exclusions)

                                                                                   $                                                 $
            From January 1 of current year
            until the date you filed for                                           $                                                 $
            bankruptcy:
                                                                                   $                                                 $

                                                                                   $                                                 $
            For last calendar year:
                                                                                   $                                                 $
            (January 1 to December 31,                 )
                                            YYYY
                                                                                   $                                                 $

                                                                                   $                                                 $
            For the calendar year before that:
                                                                                   $                                                 $
            (January 1 to December 31,                 )
                                            YYYY
                                                                                   $                                                 $



 Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 2
            Case 3:19-bk-31172                     Doc 1    Filed 04/13/19 Entered 04/13/19 09:39:01                                Desc Main
Debtor 1        Rebekah              S.                    Document
                                                            Noble        Page 43 of 57 Case number (if known)
                First Name           Middle Name             Last Name




 Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy


 1. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
               “incurred by an individual primarily for a personal, family, or household purpose.”
            During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                     No. Go to line 7.

                     Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and
                          the total amount you paid that creditor. Do not include payments for domestic support obligations,
                          such as child support and alimony. Also, do not include payments to an attorney for this bankruptcy
                          case.
            * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
            During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     No. Go to line 7.

                     Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid
                          that creditor. Do not include payments for domestic support obligations, such as child support and
                          alimony. Also, do not include payments to an attorney for this bankruptcy case.

                                                                 Dates of           Total amount paid        Amount you still owe    Was this payment for…
                                                                 payment


              Paid normal living expenses                                          $                        $                         Mortgage
              Creditor’s Name
                                                                                                                                      Car

              Number    Street
                                                                                                                                      Credit card
                                                                                                                                      Loan repayment
                                                                                                                                      Suppliers or vendors

                                                                                                                                      Other
              City                State        ZIP Code




                                                                                   $                        $                         Mortgage
                                                                                                                                      Car
              Creditor’s Name
                                                                                                                                      Credit card

              Number    Street
                                                                                                                                      Loan repayment
                                                                                                                                      Suppliers or vendors

                                                                                                                                      Other

              City                State        ZIP Code


                                                                                   $                        $                         Mortgage
                                                                                                                                      Car
              Creditor’s Name
                                                                                                                                      Credit card

              Number    Street
                                                                                                                                      Loan repayment
                                                                                                                                      Suppliers or vendors

                                                                                                                                      Other

              City                State        ZIP Code




 Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 3
            Case 3:19-bk-31172                     Doc 1       Filed 04/13/19 Entered 04/13/19 09:39:01                          Desc Main
Debtor 1           Rebekah          S.                        Document
                                                               Noble        Page 44 of 57 Case number (if known)
                   First Name       Middle Name                Last Name



 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
    corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any
    managing agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic
    support obligations, such as child support and alimony.

           No
           Yes. List all payments to an insider.
                                                                      Dates of   Total amount       Amount you      Reason for this payment
                                                                      payment    paid               still owe


                                                                                 $                  $
            Insider’s Name



            Number      Street




            City                          State    ZIP Code



                                                                                 $                  $
            Insider’s Name



            Number      Street




            City                          State    ZIP Code


 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
    benefited an insider?
    Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments that benefited an insider.
                                                                     Dates of        Total amount   Amount you      Reason for this payment
                                                                     payment         paid           still owe
                                                                                                                    Include creditor’s name


                                                                                 $                  $
            Insider’s Name



            Number      Street




            City                          State    ZIP Code




                                                                                 $                  $
            Insider’s Name



            Number      Street




            City                          State    ZIP Code




 Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 4
             Case 3:19-bk-31172                        Doc 1       Filed 04/13/19 Entered 04/13/19 09:39:01                               Desc Main
Debtor 1          Rebekah               S.                        Document
                                                                   Noble        Page 45 of 57 Case number (if known)
                  First Name            Middle Name                Last Name


 Part 4:       Identify Legal Actions, Repossessions, and Foreclosures
 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
    List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
    modifications, and contract disputes.

           No
           Yes. Fill in the details.

                                                             Nature of the case                       Court or agency                           Status of the case



            Case title                                                                                Court Name
                                                                                                                                                      Pending
                                                                                                                                                      On appeal
                                                                                                      Number   Street                                 Concluded

            Case number
                                                                                                      City                 State    ZIP Code




            Case title                                                                                Court Name
                                                                                                                                                      Pending
                                                                                                                                                      On appeal
                                                                                                      Number   Street                                 Concluded

            Case number
                                                                                                      City                 State    ZIP Code



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No.      Go to line 11.
           Yes.     Fill in the information below.

                                                                       Describe the property                                 Date              Value of the property


                                                                       2018 Nissan Altima
                   DayAir Credit Union                                                                                       12/2018           $          17,983.00
                   Creditor’s Name


                   P.O.         Box 292980
                   Number      Street                                  Explain what happened

                                                                               Property was repossessed.
                                                                               Property was foreclosed.
                                                                               Property was garnished.
                   Kettering                   OH       45429                  Property was attached, seized, or levied.
                   City                        State   ZIP Code

                                                                       Describe the property                                 Date              Value of the property



                                                                                                                                               $
                   Creditor’s Name



                   Number      Street
                                                                       Explain what happened

                                                                               Property was repossessed.
                                                                               Property was foreclosed.
                   City                        State   ZIP Code                Property was garnished.
                                                                               Property was attached, seized, or levied.




  Official Form 107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 5
             Case 3:19-bk-31172                        Doc 1      Filed 04/13/19 Entered 04/13/19 09:39:01                           Desc Main
Debtor 1            Rebekah             S.                       Document
                                                                  Noble        Page 46 of 57 Case number (if known)
                    First Name          Middle Name                Last Name



11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from
    your accounts or refuse to make a payment because you owed a debt?
          No
          Yes. Fill in the details.

                                                               Describe the action the creditor took                      Date action was   Amount
                                                                                                                          taken
             Creditor’s Name


                                                                                                                                            $
             Number       Street




             City                           State   ZIP Code   Last 4 digits of account number: XXXX–


12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?
          No
          Yes

Part 5:         List Certain Gifts and Contributions


13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
          No
          Yes. Fill in the details for each gift.


             Gifts with a total value of more than $600        Describe the gifts                                         Dates you gave    Value
             per person                                                                                                   the gifts



                                                                                                                                            $
             Person to Whom You Gave the Gift

                                                                                                                                            $


             Number       Street



             City                           State   ZIP Code


             Person’s relationship to you


             Gifts with a total value of more than $600        Describe the gifts                                         Dates you gave    Value
             per person                                                                                                   the gifts



                                                                                                                                            $
             Person to Whom You Gave the Gift

                                                                                                                                            $


             Number       Street



             City                           State   ZIP Code


             Person’s relationship to you




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                          page 6
             Case 3:19-bk-31172                        Doc 1      Filed 04/13/19 Entered 04/13/19 09:39:01                                        Desc Main
Debtor 1            Rebekah              S.                      Document
                                                                  Noble        Page 47 of 57 Case number (if known)
                    First Name           Middle Name                Last Name




14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any
    charity?

          No
          Yes. Fill in the details for each gift or contribution.

             Gifts or contributions to charities              Describe what you contributed                                         Date you         Value
             that total more than $600                                                                                              contributed



                                                                                                                                                     $
             Charity’s Name

                                                                                                                                                     $



             Number       Street




             City                         State    ZIP Code




Part 6:              List Certain Losses


15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
    disaster, or gambling?

          No
          Yes. Fill in the details.

             Describe the property you lost and how            Describe any insurance coverage for the loss                         Date of your     Value of property
             the loss occurred                                                                                                      loss             lost
                                                               Include the amount that insurance has paid. List pending insurance
                                                               claims on line 33 of Schedule A/B: Property.



                                                                                                                                                     $


Part 7:         List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
    you consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

          No
          Yes. Fill in the details.

                                                               Description and value of any property transferred                    Date payment or Amount of
                                                                                                                                    transfer was    payment
             Fox and Associates Co., L.P.A.                                                                                         made
             Person Who Was Paid

             1344         Woodman Drive                        $850.00 for legal fees plus court costs
             Number       Street                                                                                                                     $

             Suite F                                                                                                                                 $

             Dayton                     OH        45432
             City                       State     ZIP Code


             cfoxlaw@aol.com
             Email or website address


             Person Who Made the Payment, if Not You



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 7
             Case 3:19-bk-31172                          Doc 1      Filed 04/13/19 Entered 04/13/19 09:39:01                                Desc Main
Debtor 1            Rebekah                S.                      Document
                                                                    Noble        Page 48 of 57 Case number (if known)
                    First Name             Middle Name               Last Name


                                                                 Description and value of any property transferred          Date payment or   Amount of payment
                                                                                                                            transfer was made
             Person Who Was Paid


             Number       Street
                                                                                                                                                $

                                                                                                                                                $

             City                         State    ZIP Code



             Email or website address



             Person Who Made the Payment, if Not You


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised
   to help you deal with your creditors or to make payments to your creditors?
   Do not include any payment or transfer that you listed on line 16.

       No
       Yes. Fill in the details.
                                                               Description and value of any property transferred            Date payment or   Amount of payment
                                                                                                                            transfer was made
           Person Who Was Paid


           Number       Street                                                                                                                  $

                                                                                                                                                $


           City                         State     ZIP Code


18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
   transferred in the ordinary course of your business or financial affairs?
   Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your
   property). Do not include gifts and transfers that you have already listed on this statement.
       No
       Yes. Fill in the details.
                                                               Description and value of property          Describe any property or payments received   Date transfer
           USAA                                                transferred                                or debts paid in exchange                    was made
           Person Who Received Transfer

                                                               2009 Jeep Patriot                          totalled - insurance paid $3,000.00 used
           Number       Street                                                                            funds to purchase te 2003 Jeep Liberty       1/2/19




           City                         State     ZIP Code



           Person’s relationship to you None



           Person Who Received Transfer


           Number       Street




           City                         State     ZIP Code


           Person’s relationship to you


Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8
             Case 3:19-bk-31172                            Doc 1        Filed 04/13/19 Entered 04/13/19 09:39:01                               Desc Main
Debtor 1           Rebekah                 S.                          Document
                                                                        Noble        Page 49 of 57 Case number (if known)
                   First Name              Middle Name                  Last Name


    19.     Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
            beneficiary? (These are often called asset-protection devices.)

          No
          Yes. Fill in the details.

                                                                Description and value of the property transferred                                        Date transfer
                                                                                                                                                         was made



           Name of trust




Part 8:           List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
   benefit, closed, sold, moved, or transferred?
   Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
   brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
          No
          Yes. Fill in the details.

                                                                 Last 4 digits of account         Type of account or          Date account was       Last balance before
                                                                 number                           instrument                  closed, sold, moved,   closing or transfer
                                                                                                                              or transferred


           Name of Financial Institution
                                                                XXXX–                                Checking                                        $
                                                                                                     Savings
           Number     Street
                                                                                                     Money market
                                                                                                     Brokerage
           City                       State     ZIP Code                                             Other

                                                                 Last 4 digits of account         Type of account or          Date account was       Last balance before
                                                                 number                           instrument                  closed, sold, moved,   closing or transfer
                                                                                                                              or transferred


           Name of Financial Institution
                                                                XXXX–                                Checking                                        $
                                                                                                     Savings
           Number     Street
                                                                                                     Money market
                                                                                                     Brokerage
           City                       State     ZIP Code                                             Other

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
   securities, cash, or other valuables?
      No
      Yes. Fill in the details.
                                                                Who else had access to it?                          Describe the contents                     Do you still
                                                                                                                                                              have it?

                                                                                                                                                                 No
           Name of Financial Institution                        Name
                                                                                                                                                                 Yes


           Number     Street                                    Number     Street


                                                                City                  State    ZIP Code
           City                       State     ZIP Code




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 9
              Case 3:19-bk-31172                          Doc 1         Filed 04/13/19 Entered 04/13/19 09:39:01                             Desc Main
Debtor 1          Rebekah                 S.                           Document
                                                                        Noble        Page 50 of 57 Case number (if known)
                  First Name              Middle Name                    Last Name


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
      No
      Yes. Fill in the details.
                                                                  Who else has or had access to it?           Describe the contents                     Do you
                                                                                                                                                        still have
                                                                                                                                                        it?

                                                                                                                                                           No
           Name of Storage Facility
                                                                  Name                                                                                     Yes

           Number    Street
                                                                  Number     Street



                                                                  City                    State    ZIP Code
           City                       State    ZIP Code



Part 9:             Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing
    for, or hold in trust for someone.
        No
        Yes. Fill in the details.
                                                                Where is the property?                        Describe the property               Value



                                                                                                                                                  $
           Owner’s Name                                         Number     Street



           Number    Street


                                                                City                     State    ZIP Code

           City                       State    ZIP Code


Part 10:            Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:
   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
   hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.
   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
   utilize it or used to own, operate, or utilize it, including disposal sites.

   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
   substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

          No
          Yes. Fill in the details.
                                                                                                                                                      Date of
                                                                Governmental unit                             Environmental law, if you know it
                                                                                                                                                      notice



           Name of Site
                                                                Governmental unit


           Number    Street
                                                                Number     Street


                                                                City                     State    ZIP Code
           City                       State    ZIP Code




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 10
              Case 3:19-bk-31172                        Doc 1       Filed 04/13/19 Entered 04/13/19 09:39:01                         Desc Main
Debtor 1            Rebekah             S.                         Document
                                                                    Noble        Page 51 of 57 Case number (if known)
                    First Name          Middle Name                 Last Name


25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.

                                                            Governmental unit                         Environmental law, if you know it      Date of notice



           Name of Site                                     Governmental unit


           Number       Street                              Number      Street


                                                            City                  State   ZIP Code

           City                     State    ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
       No
       Yes. Fill in the details.

                                                                                                                                             Status of the
                                                            Court or agency                           Nature of the case
                                                                                                                                             case

           Case title
                                                            Court name                                                                           Pending
                                                                                                                                                 On appeal
                                                            Number     Street
                                                                                                                                                 Concluded

           Case number                                      City                  State   ZIP Code



Part 11:              Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                  A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                  A member of a limited liability company (LLC) or limited liability partnership (LLP)
                  A partner in a partnership
                  An officer, director, or managing executive of a corporation
                  An owner of at least 5% of the voting or equity securities of a corporation

       No. None of the above applies. Go to Part 12.
       Yes. Check all that apply above and fill in the details below for each business.

                                                            Describe the nature of the business            Employer Identification number
                                                                                                           Do not include Social Security number or ITIN.
           Business Name
                                                                                                           EIN:     –
           Number       Street
                                                            Name of accountant or bookkeeper               Dates business existed

                                                                                                           From                 To
           City                     State    ZIP Code

                                                            Describe the nature of the business            Employer Identification number
                                                                                                           Do not include Social Security number or ITIN.
           Business Name
                                                                                                           EIN:     –
           Number       Street
                                                            Name of accountant or bookkeeper               Dates business existed

                                                                                                           From                 To
           City                     State    ZIP Code




Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 11
              Case 3:19-bk-31172                      Doc 1      Filed 04/13/19 Entered 04/13/19 09:39:01                                 Desc Main
Debtor 1           Rebekah            S.                        Document
                                                                 Noble        Page 52 of 57 Case number (if known)
                   First Name         Middle Name                Last Name


                                                          Describe the nature of the business                   Employer Identification number
                                                                                                                Do not include Social Security number or ITIN.
           Business Name
                                                                                                                EIN:    –
           Number     Street
                                                          Name of accountant or bookkeeper                      Dates business existed

                                                                                                                From                 To
           City                   State    ZIP Code




28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

       No
       Yes. Fill in the details below.

                                                              Date issued

           Name


                                                              MM / DD / YYYY
           Number     Street




           City                   State    ZIP Code




Part 12:            Sign Below


      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by
      fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.



                  /S/ Rebekah S. Noble                                          .
              Signature of Debtor 1                                            Signature of Debtor 2


              Date 4/2/19                                                      Date

      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

              No
              Yes


    Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
            No
            Yes. Name of person                                                       .   Attach the Bankruptcy Petition Preparer’s Notice, Declaration, and
                                                                                          Signature (Official Form 119).




Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 12
              r
Case 3:19-bk-31172                           Doc 1          Filed 04/13/19 Entered 04/13/19 09:39:01                                  Desc Main
B2030 (Form 2030)(12/15)
                                                           Document      Page 53 of 57

                                        United States Bankruptcy Court
                                                                Southern District Of Ohio


In re                            Rebekah S. Noble                                                    Case No.

Debtor                                                                                               Chapter                      7



                 DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above-named
   debtor(s) and that compensation paid to me within one year before the filing of the petition in bankruptcy, or
   agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or
   in connection with the bankruptcy case is as follows:

                                                                                                           $
     For legal services, I have agreed to accept ................................................................                     850.00

                                                                                                        $
     Prior to the filing of this statement I have received ...................................................                        850.00

                                                                                                                         $
     Balance Due...............................................................................................................         0.00

2. The source of the compensation paid to me was:

                     Debtor                      Other (specify):

3. The source of compensation to be paid to me is:

                     Debtor                      Other (specify):

4.              I have not agreed to share the above-disclosed compensation with any other person unless
                they are members and associates of my law firm.

                I have agreed to share the above-disclosed compensation with another person or persons who
                are not members or associates of my law firm. A copy of the agreement, together with a list of
                the names of the people sharing in the compensation, is attached.

5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the
   bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining
        whether to file a petition in bankruptcy;

   b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be
required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any
        adjourned hearings thereof;
Case 3:19-bk-31172            Doc 1      Filed 04/13/19 Entered 04/13/19 09:39:01                      Desc Main
                                        Document      Page 54 of 57
B2030 (Form 2030)(12/15)


DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR (Continued)


d. Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

e. [Other provisions as needed]




6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:

   1) Representation of the Debtor(s) in adversary proceedings and other contested bankruptcy matters, as
   disclosed in 5(d) are not included in the above disclosed fees
   2) Representation of the Debtors in any Dischargeability action, judicial lien avoidance,
   relief from stay action or any other adversary proceedings




                                               CERTIFICATION

      I certify that the foregoing is a complete statement of any agreement or arrangement for
payment to me for representation of the debtor(s) in this bankruptcy proceedings.


          4/12/19                      /S/ Christopher S. Owen
           Date                                                    Signature of Attorney

                                       Fox and Associates Co., L.P.A.
                                                                    Name of law firm
Case 3:19-bk-31172   Doc 1    Filed 04/13/19 Entered 04/13/19 09:39:01   Desc Main
                             Document      Page 55 of 57




                        ALLTRAN
                        P.O. BOX 519
                        SAUK RAPIDS, MN    56379



                        CAPITAL ONE
                        P.O. BOX 30285
                        SALT LAKE CITY, UT    84130



                        COMENITY BANK, ATTN: BK DEPT.
                        P.O. BOX 182125
                        COLUMBUS, OH 43218



                        DAYAIR CREDIT UNION
                        P.O. BOX 292980
                        KETTERING, OH 45429



                        DAYTON POWER AND LIGHT - BK DEPT.
                        1065 WOODMAN DRIVE
                        DAYTON, OH 45432



                        EMERGENCY MEDICINE SPECIALISTS
                        P.O. BOX 145406
                        CINCINNATI, OH 45250



                        KETTERING HEALTH NETWORK
                        3535 SOUTHERN BLVD
                        KETTERING, OH 45429



                        KETTERING NETWORK RADIOLOGISTS
                        P.O. BOX 371863
                        PITTSBURGH, PA 15250
Case 3:19-bk-31172   Doc 1    Filed 04/13/19 Entered 04/13/19 09:39:01   Desc Main
                             Document      Page 56 of 57




                        MIAMI VALLEY HOSPITAL
                        1 WYOMING STREET
                        DAYTON, OH 45409



                        MIDLAND FUNDING LLC
                        2365 NORTHSIDE DR., STE 300
                        SAN DIEGO, CA 92108



                        ONLINE INFORMATION SERVICES
                        P.O. BOX 1489
                        WINTERVILLE, NC   28590



                        PROGRESSIVE LEASING
                        256 WEST DATA DRIVE
                        DRAPER, UT 84020



                        RADIOLOGY PHYSICIANS, INC.
                        10567 SAWMILL PARKWAY, STE 100
                        POWELL, OH 43065



                        RICHLAND BUREAU OF CREDIT
                        283 GLESSNER AVENUE
                        MANSFIELD, OH 44903



                        ROSSMAN & CO.
                        P.O. BOX 2051
                        NEW ALBANY, OH    43054



                        SOIN MEDICAL CENTER
                        3535 PENTAGON BLVD
                        BEAVERCREEK, OH 45431
Case 3:19-bk-31172   Doc 1    Filed 04/13/19 Entered 04/13/19 09:39:01   Desc Main
                             Document      Page 57 of 57




                        STERLING FAMILY OF JEWELERS
                        P.O. BOX 4485
                        BEAVERTON, OR 97076



                        SYNCHRONY BANK, ATTN: BK DEPT.
                        P.O. BOX 965060
                        ORLANDO, FL 32896



                        TRANSWORLD SYSTEMS
                        P.O. BOX 15095
                        WILMINGTON, DE 19850



                        UNITED COLLECTION BUREAU, INC.
                        5620 SOUTHWYCK BLVD., SUITE 206
                        TOLEDO, OH 43614



                        US DEPT. OF EDUCATION/GREAT LAKES
                        2401 INTERNATIONAL
                        MADISON, WI 53704



                        WRIGHT PATT CREDIT UNION
                        3560 PENTAGON BLVD
                        BEAVERCREEK, OH 45431
